Exhibit 10.1

 

 

 

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

CONSTITUTION PIPELINE COMPANY, LLC

A Delaware Limited Liability Company

April 9, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE 1 DEFINITIONS      1   

1.01

  

Definitions

     1   

1.02

  

Interpretation

     13    ARTICLE 2 ORGANIZATION      14   

2.01

  

Formation

     14   

2.02

  

Name

     14   

2.03

  

Registered Office; Registered Agent; Principal Office in the United States;
Other Offices

     14   

2.04

  

Purposes

     14   

2.05

  

Foreign Qualification

     14   

2.06

  

Term

     15    ARTICLE 3 MEMBERSHIP; DISPOSITIONS OF INTERESTS      15   

3.01

  

Current Members

     15   

3.02

  

Representations, Warranties and Covenants

     15   

3.03

  

Dispositions and Encumbrances of Membership Interests

     17   

3.04

  

Creation of Additional Membership Interest

     22   

3.05

  

Access to Information

     23   

3.06

  

Confidential Information

     23   

3.07

  

Liability to Third Parties

     25   

3.08

  

Use of Members’ Names and Trademarks

     25    ARTICLE 4 CAPITAL CONTRIBUTIONS      25   

4.01

  

Capital Contributions

     25   

4.02

  

Loans

     27   

4.03

  

No Other Contribution Obligations

     28   

4.04

  

Return of Contributions

     28   

4.05

  

Capital Accounts

     28   

4.06

  

Failure to Make a Capital Contribution

     29    ARTICLE 5 DISTRIBUTIONS AND ALLOCATIONS      32   

5.01

  

Distributions

     32   

5.02

  

Distributions on Dissolution and Winding-Up

     32   

5.03

  

Allocations

     32   

5.04

  

Varying Interests

     33    ARTICLE 6 MANAGEMENT      33   

6.01

  

Generally

     33   

6.02

  

Management Committee

     33   

6.03

  

Construction, Operation and Management Agreement

     39   

6.04

  

Conflicts of Interest

     40   

6.05

  

Indemnification for Breach of Agreement

     41   

6.06

  

Insurance Coverage

     41    ARTICLE 7 DEVELOPMENT OF FACILITIES      41   

7.01

  

Development of Initial Facilities

     41   

7.02

  

Construction Capital Opportunities

     42   

7.03

  

Acquisition Capital Opportunities

     44   

7.04

  

General Regulatory Matters

     45   

 

-i-



--------------------------------------------------------------------------------

ARTICLE 8 TAXES      45   

8.01

  

Tax Returns

     45   

8.02

  

Tax Elections

     45   

8.03

  

Tax Matters Member

     46    ARTICLE 9 BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS      47   

9.01

  

Maintenance of Books

     47   

9.02

  

Reports

     47   

9.03

  

Bank Accounts

     49    ARTICLE 10 WITHDRAWAL      50   

10.01

  

No Right of Withdrawal

     50   

10.02

  

Deemed Withdrawal

     50   

10.03

  

Effect of Withdrawal

     50    ARTICLE 11 DISPUTE RESOLUTION      51   

11.01

  

Disputes

     51   

11.02

  

Negotiation to Resolve Disputes

     52   

11.03

  

Selection of Arbitrator

     52   

11.04

  

Conduct of Arbitration

     52    ARTICLE 12 DISSOLUTION, WINDING-UP AND TERMINATION      53   

12.01

  

Dissolution

     53   

12.02

  

Winding-Up and Termination

     53   

12.03

  

Deficit Capital Accounts

     55   

12.04

  

Certificate of Cancellation

     55    ARTICLE 13 GENERAL PROVISIONS      55   

13.01

  

Offset

     55   

13.02

  

Notices

     55   

13.03

  

Entire Agreement; Superseding Effect

     55   

13.04

  

Effect of Waiver or Consent

     55   

13.05

  

Amendment or Restatement

     56   

13.06

  

Binding Effect

     56   

13.07

  

Governing Law; Severability

     56   

13.08

  

Further Assurances

     56   

13.09

  

Waiver of Certain Rights

     56   

13.10

  

Counterparts

     56   

13.11

  

Fair Market Value Determination

     57   

13.12

  

Press Releases

     57   

EXHIBITS:

A – Members

B – Pre-Effective Date Expenditures

C – Precedent Agreements

D – Initial Facilities Contribution Cap

 

-ii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

CONSTITUTION PIPELINE COMPANY, LLC

A Delaware Limited Liability Company

This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF CONSTITUTION
PIPELINE COMPANY, LLC (the “Company”) (this agreement being referred to herein
as the “Agreement”), dated as of April 9, 2012 (the “Effective Date”), is
adopted, executed and agreed to, for good and valuable consideration, by
WILLIAMS PARTNERS OPERATING LLC, a Delaware limited liability company
(“Williams”), and CABOT PIPELINE HOLDINGS LLC, a Delaware limited liability
company (“Cabot”).

RECITALS

WHEREAS, Williams formed Constitution Pipeline Company, LLC by executing an
Operating Agreement dated February 15, 2012 (“LLC Agreement”) and filing a
Certificate of Formation with the Secretary of State of Delaware (the “Delaware
Certificate”) as the initial, sole member of the Company; and

WHEREAS, Williams and Cabot desire to amend and restate the LLC Agreement as
provided herein and the terms of this Agreement shall hereafter govern the
business and management of the Company.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Williams and Cabot hereby agree that the LLC
Agreement is hereby amended and restated in its entirety, as follows:

ARTICLE 1 DEFINITIONS

1.01 Definitions. As used in this Agreement, the following terms have the
respective meanings set forth below or set forth in the Sections referred to
below:

AAA—Section 11.03(b).

Acquisition Capital Opportunity—a Capital Opportunity to acquire facilities from
another Person, rather than to construct such facilities, and such acquired
facilities will interconnect with the Facilities.

Act—the Delaware Limited Liability Company Act.

Additional Contribution—Section 4.06(a).

Additional Contribution Member—Section 4.06(a).

 

1



--------------------------------------------------------------------------------

Affiliate—with respect to any Person, (a) each entity that such Person Controls;
(b) each Person that Controls such Person, including, in the case of a Member,
such Member’s Parent; and (c) each entity that is under common Control with such
Person, including, in the case of a Member, each entity that is Controlled by
such Member’s Parent; provided, with respect to any Member, an Affiliate shall
include (y) a limited partnership or a Person Controlled by a limited
partnership if a general partner of such limited partnership is Controlled by
such Member’s Parent, or (z) a limited liability company or a Person controlled
by a limited liability company if the managing member of the limited liability
company is Controlled by such Member’s Parent; provided further, for purposes of
this Agreement the Company shall not be an Affiliate of any Member.

Affiliate’s Outside Activities—Section 6.04(b).

Affirmative Acquisition Vote—Section 7.03(c).

Affirmative Construction Vote—Section 7.02(c).

AFUDC—allowance for funds used during construction.

Aggregate Tax Rate—Section 3.03(b)(iv)(E).

Agreement—as set forth in the introductory paragraph.

Alternate Representative—Section 6.02(a)(i).

Appraisal Committee—Section 13.11(c).

Approved Project—Section 7.02(c).

Arbitration Notice—Section 11.02(c).

Arbitrator—Section 11.03(a).

Assignee—any Person that acquires a Membership Interest or any portion thereof
through a Disposition; provided, however, that, an Assignee shall have no right
to be admitted to the Company as a Member except in accordance with
Section 3.03(b)(iii). Subject to Section 3.03(b), the Assignee of a dissolved
Member is the shareholder, partner, member or other equity owner or owners of
the dissolved Member to whom such Member’s Membership Interest is assigned by
the Person conducting the liquidation or winding-up of such Member. The Assignee
of a Bankrupt Member is (a) the Person or Persons (if any) to whom such Bankrupt
Member’s Membership Interest is assigned by order of the bankruptcy court or
other Governmental Authority having jurisdiction over such Bankruptcy, or (b) in
the event of a general assignment for the benefit of creditors, the creditor to
which such Membership Interest is assigned.

Authorizations—licenses, certificates, permits, orders, approvals,
determinations and authorizations from Governmental Authorities having valid
jurisdiction.

Available Cash—with respect to any Quarter ending prior to the dissolution or
liquidation of the Company, and without duplication:

 

2



--------------------------------------------------------------------------------

(a) the sum of all cash and cash equivalents of the Company on hand at the end
of such Quarter, less

(b) the amount of any cash reserves that is necessary or appropriate in the
reasonable discretion of the Management Committee to (i) provide for the proper
conduct of the business of the Company (including reserves for future
maintenance capital expenditures and for anticipated future credit needs of the
Company) subsequent to such Quarter or (ii) comply with applicable Law or any
loan agreement, security agreement, mortgage, debt instrument or other agreement
or obligation to which the Company is a party or by which it is bound or its
assets are subject; provided, however, that distributions made by the Company or
cash reserves established, increased or reduced after the end of such Quarter
but on or before the date of determination of Available Cash with respect to
such Quarter shall be deemed to have been made, established, increased or
reduced, for purposes of determining Available Cash, within such Quarter if the
Management Committee so determines.

Notwithstanding the foregoing, “Available Cash” with respect to the Quarter in
which a liquidation or dissolution of the Company occurs and any subsequent
Quarter shall be deemed to equal zero.

Bankruptcy or Bankrupt—with respect to any Person, that (a) such Person
(i) makes a general assignment for the benefit of creditors; (ii) files a
voluntary bankruptcy petition; (iii) becomes the subject of an order for relief
or is declared insolvent in any federal or state bankruptcy or insolvency
proceedings; (iv) files a petition or answer seeking for such Person a
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any Law; (v) files an answer or other
pleading admitting or failing to contest the material allegations of a petition
filed against such Person in a proceeding of the type described in subclauses
(i) through (iv) of this clause (a); or (vi) seeks, consents to, or acquiesces
in the appointment of a trustee, receiver, or liquidator of such Person or of
all or any substantial part of such Person’s properties; or (b) against such
Person, a proceeding seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution, or similar relief under any Law has been
commenced and 120 Days have expired without dismissal thereof or with respect to
which, without such Person’s consent or acquiescence, a trustee, receiver, or
liquidator of such Person or of all or any substantial part of such Person’s
properties has been appointed and 90 Days have expired without the appointment’s
having been vacated or stayed, or 90 Days have expired after the date of
expiration of a stay, if the appointment has not previously been vacated.

Breaching Member—a Member that (a) has committed a failure or breach of the type
described in the definition of “Default,” (b) has received a notice of the type
described in such definition of “Default,” and (c) has not cured such failure or
breach, but as to which the applicable cure period set forth in such definition
of “Default” has not yet expired.

Business Day—any day other than a Saturday, a Sunday, or a holiday on which
national banking associations in the State of Texas are closed.

Buy-out Right—Section 3.03(b)(vi)(A).

 

3



--------------------------------------------------------------------------------

Cabot—as set forth in the introductory paragraph.

Cabot Precedent Agreement—that certain Precedent Agreement between the Company
and Cabot Oil & Gas Corporation (“COGC”), dated February 20, 2012, setting
forth, among other things, the conditions precedent (and other terms and
conditions) for the firm transportation service by Company for COGC through the
Initial Facilities.

Capital Account—the account maintained by the Company for each Member and to be
maintained by the Company for each Member from and after the Effective Date in
accordance with Section 4.05.

Capital Budget—the annual capital budget for the Company that is approved (or
deemed approved) pursuant to Section 6.02(i). The Capital Budget shall cover all
items that are classified as capital items under Required Accounting Practices,
but it shall not include Capital Opportunities.

Capital Call—Section 4.01(a).

Capital Contribution—with respect to any Member, the amount of money and the net
agreed value of any property (other than money) contributed to the Company by
the Member. Any reference in this Agreement to the Capital Contribution of a
Member shall include a Capital Contribution of its predecessors in interest.

Capital Opportunity—a business opportunity to construct or acquire facilities in
order: (a) to modify, improve, expand or increase the capacity of the
Facilities, or any portion thereof (except in connection with customary or
emergency repairs, replacements or maintenance), including looping or adding
compression; or (b) to provide a new point of delivery or receipt of natural gas
for the Facilities, including lateral pipelines or extensions, except for new
points of delivery or receipt of natural gas for the Facilities which are
requested by a third party in accordance with the Company’s interconnect policy
(as set forth in the Company’s FERC Gas Tariff) and the costs for which are
fully reimbursable to the Company.

Capital Opportunity Vote—an affirmative vote of the Management Committee to
commit the Company to any matter under Sections 7.02 or 7.03, provided that
(a) a Capital Opportunity Vote for any Capital Opportunity that has a target
in-service date occurring during the first seven years immediately following the
In-Service Date shall require the affirmative vote of an Ultramajority Interest
that includes an affirmative vote by Cabot (unless Cabot has Disposed of its
entire Membership Interest, in which case the approval of a Majority Interest
shall be required), and (b) a Capital Opportunity Vote for any other Capital
Opportunity after such seven-year period shall require the approval of a
Majority Interest.

Certified Public Accountants—a firm of independent public accountants selected
from time to time by the Management Committee.

Change of Member Control—with respect to any Member, an event that causes such
Member to cease to be Controlled by such Member’s then Parent; provided,
however, that the term “Change of Member Control” shall not include any of the
following events:

 

4



--------------------------------------------------------------------------------

(a) an event that causes such Member’s then Parent to be Controlled by another
Person;

(b) an event that involves the Disposition of voting securities or other equity
interests of such Member but also involves the Disposition of other assets
having a value greater than $750 million;

(c) an event that involves the Disposition of voting securities or other equity
interests of a Person that Controls such Member if such Person also owns assets
(other than the voting securities or other equity interests of such Member) that
have a value greater than $750 million;

(d) a Deemed Membership Disposition or a Disposition that is covered by the
terms of Section 3.03(b)(ii);

(e) in the case of a Member that is a publicly traded partnership or is
Controlled by a publicly traded partnership, any Disposition of or issuance of
new units representing limited partner interests by such publicly traded
partnership, whether to an Affiliate or an unrelated party and whether or not
such units or interests are listed on a national securities exchange or
quotation service; and

(f) any Disposition of interests of a Member, in whole or in part, to any
limited partner in an investment fund managed by an Affiliate of such Member, so
long as any such limited partner is, together with its Affiliates, primarily
engaged in the business of investing in other companies and not, in whole or in
part, engaged in the oil and gas exploration, production, or pipeline business.

Changing Member—Section 3.03(b)(vi)(A).

Claim—any and all judgments, claims, causes of action, demands, lawsuits, suits,
proceedings, Governmental investigations or audits, losses, assessments, fines,
penalties, administrative orders, obligations, costs, expenses, liabilities and
damages (whether actual, consequential, direct, exemplary, incidental, indirect,
punitive, or special), including interest, penalties, reasonable attorney’s
fees, disbursements and costs of investigations, deficiencies, levies, duties,
imposts, remediation and cleanup costs, and natural resources damages.

Code—the Internal Revenue Code of 1986.

CO&M Agreement—Section 6.03(a).

Company—as set forth in introductory paragraph.

Confidential Information—this Agreement and any information and data (including
all copies thereof) that is furnished or submitted by any of the Members, their
Affiliates, or the Operator, whether oral, written, or electronic, to the other
Members, their Affiliates, or the Operator in connection with the Facilities and
the resulting information and data obtained from those studies, including market
evaluations, market proposals, service designs and pricing, pipeline system
design and routing, cost estimating, rate studies, identification of

 

5



--------------------------------------------------------------------------------

permits, strategic plans, legal documents, environmental studies and
requirements, public and governmental relations planning, identification of
regulatory issues and development of related strategies, legal analysis and
documentation, financial planning, gas reserves and deliverability data, studies
of the natural gas supplies for the Facilities, and other studies and activities
to determine the potential viability of the Facilities and their design
characteristics, and identification of key issues. Notwithstanding the
foregoing, the term “Confidential Information” shall not include any information
that:

(a) is in the public domain at the time of its disclosure or thereafter, other
than as a result of a disclosure directly or indirectly by a Member or its
Affiliates or the Operator in contravention of this Agreement;

(b) as to any Member or its Affiliates or the Operator, was in the possession of
such Member or its Affiliates or the Operator prior to the execution of this
Agreement; or

(c) has been independently acquired or developed by a Member or its Affiliates
or the Operator without violating any of the obligations of such Member or its
Affiliates or the Operator under this Agreement or the CO&M Agreement.

Construction Capital Opportunity—a Capital Opportunity to construct facilities,
rather than to acquire such facilities from another Person.

Contract Decision—Section 6.04(c).

Contributing Member—Section 4.06(a).

Control—the possession, directly or indirectly, through one or more
intermediaries, of the following:

(a) (i) in the case of a corporation, more than 50% of the outstanding voting
securities thereof; (ii) in the case of a limited liability company,
partnership, limited partnership or venture, the right to 25% or more of the
distributions therefrom (including liquidating distributions); (iii) in the case
of a trust or estate, including a business trust, more than 50% or more of the
beneficial interest therein; and (iv) in the case of any other entity, more than
50% of the economic or beneficial interest therein; provided, however, in the
case of a limited partnership, “Control” shall mean possession, directly or
indirectly through one or more intermediaries, of, (A) in the case where the
general partner of such limited partnership is a corporation, ownership of more
than 50% of the outstanding voting securities of such corporate general partner,
(B) in the case where the general partner of such limited partnership is a
partnership, limited liability company or other entity (other than a corporation
or limited partnership), the right to 25% or more of the distributions from such
general partner entity, and (C) in the case where the general partner of such
limited partnership is a limited partnership, Control of the general partner of
such limited partnership in the manner described under clause (A) or (B), in
each case, notwithstanding that the Person with respect to which Control is
being determined does not possess, directly or indirectly through one or more
subsidiaries, the right to receive at least 25% of the distributions from such
limited partnership; or

 

6



--------------------------------------------------------------------------------

(b) in the case of any entity, the power or authority, through ownership of
voting securities, by contract or otherwise, to exercise control over the
management of the entity.

Control Notice—Section 3.03(b)(vi).

Cost—with respect to the Initial Facilities or any Capital Opportunity, the sum
of all costs and expenses, including AFUDC, and borne by the Company for the
acquisition, business development, planning, design, engineering, financing,
marketing, permitting, construction and other activities required for start-up
of the Initial Facilities or Capital Opportunity (as applicable), and securing
all Authorizations required therefor.

Damage Amount—Section 3.03(b)(iv)(E).

Damages—Section 3.03(b)(iv)(E).

Day—a calendar day; provided, however, that, if any period of Days referred to
in this Agreement shall end on a Day that is not a Business Day, then the
expiration of such period shall be automatically extended until the end of the
first succeeding Business Day.

Deemed Membership Disposition—with respect to any Membership Interest that is
owned by a Person that owns no assets other than such Membership Interest and
assets that are directly related thereto, a Disposition of all of the voting
securities or other equity interests of such Person.

Deemed Tax Disposition- Section 3.03(b)(iv)(E).

Default—with respect to any Member,

(a) the failure of such Member to contribute, within 15 Days of the date
required, all or any portion of a Capital Contribution that such Member is
required to make as provided in this Agreement, which is treated as a Default in
accordance with Section 4.06(a)(i), or

(b) the failure of a Member to comply in any material respect with any of its
other agreements, covenants or obligations under this Agreement, or the failure
of any representation or warranty made by a Member in this Agreement to have
been true and correct in all material respects at the time it was made, in each
case if such breach is not cured by the applicable Member within 30 Days of its
receiving notice of such breach from any other Member (or, if such breach is not
capable of being cured within such 30-Day period, if such Member fails to
promptly commence substantial efforts to cure such breach or to prosecute such
curative efforts to completion with continuity and diligence, or if the issue
with respect to whether a Default has occurred is being disputed in good faith
by such Member and such dispute has not been finally resolved in accordance with
Article 11).

 

7



--------------------------------------------------------------------------------

The Management Committee may, but shall have no obligation to, extend the
foregoing 10-Day and 30-Day periods.

Default Capital Contribution - Section 4.01(f)(ii).

Default Rate—a rate per annum equal to the lesser of (a) a varying rate per
annum equal to the sum of (i) the prime rate as published in The Wall Street
Journal, with adjustments in that varying rate to be made on the same date as
any change in that rate is so published, plus (ii) 2% per annum, and (b) the
maximum rate permitted by Law.

Delaware Certificate—as set forth in the Recitals.

Dispose, Disposing or Disposition—with respect to any asset (including a
Membership Interest or any portion thereof), a sale, assignment, transfer,
conveyance, gift, exchange or other disposition of such asset, whether such
disposition be voluntary, involuntary or by operation of Law, including the
following: (a) in the case of an asset owned by a natural person, a transfer of
such asset upon the death of its owner, whether by will, intestate succession or
otherwise; (b) in the case of an asset owned by an entity, (i) a merger or
consolidation of such entity (other than where such entity is the survivor
thereof), (ii) a conversion of such entity into another type of entity, or
(iii) a distribution of such asset, including in connection with the
dissolution, liquidation, winding-up or termination of such entity (unless, in
the case of dissolution, such entity’s business is continued without the
commencement of liquidation or winding-up); and (c) a disposition in connection
with, or in lieu of, a foreclosure of an Encumbrance; but such terms shall not
include the creation of an Encumbrance.

Disposing Member—Section 3.03(b)(ii).

Dispute—Section 11.01.

Disputing Member—Section 11.01.

Dissolution Event—Section 12.01.

Effective Date—as set forth in the introductory paragraph.

Encumber, Encumbering, or Encumbrance—the creation of a security interest, lien,
pledge, mortgage or other encumbrance, whether such encumbrance be voluntary,
involuntary or by operation of Law.

Estimated Cost -with respect to the Initial Facilities or any Capital
Opportunity, the estimated Cost thereof, as determined pursuant to
Section 7.02(b) or 7.03(a), as applicable.

Facilities—(a) the Initial Facilities and (b) any additional facilities
resulting from Capital Opportunities that are approved by the Management
Committee and constructed or acquired in accordance with Section 7.02 or 7.03
(as applicable).

 

8



--------------------------------------------------------------------------------

Fair Market Value—(a) the fair market cash value of the Membership Interest of
the Changing Member as determined pursuant to the terms of Section 13.11(b), or
(b) the fair market cash value of the consideration to be paid to the Disposing
Member pursuant to the proposed Disposition as determined pursuant to the terms
of Section 13.11(a), as applicable.

FERC—the Federal Energy Regulatory Commission or any Governmental Authority
succeeding to the powers of such commission.

FERC Application—the document pursuant to which application for a certificate(s)
of public convenience and necessity is made under Section 7 of the NGA to the
FERC by the Company for authority to construct, own, acquire and operate, and
provide service on, the Initial Facilities or the facilities related to any
Capital Opportunity (as applicable), including any applicable amendment thereof.

FERC Certificate—the certificate(s) of public convenience and necessity issued
by the FERC pursuant to any FERC Application.

FERC Response Date—30 Days following the date upon which the FERC has issued the
applicable FERC Certificate.

Financing Commitment—definitive agreements between one or more financial
institutions or other Persons and the Company or the Financing Entity pursuant
to which such financial institutions or other Persons agree, subject to the
conditions set forth therein, to lend money to, or purchase securities of, the
Company or the Financing Entity, the proceeds of which shall be used to finance
all or a portion of the Initial Facilities or any Capital Opportunity (as
applicable).

Financing Entity—a corporation, limited liability company, trust or other entity
that may be organized for the purpose of issuing securities, the proceeds from
which are to be advanced directly or indirectly to the Company to finance all or
a portion of the Initial Facilities or any Capital Opportunity (as applicable).

First Side—Section 13.11(c).

FMV Notice—Section 13.11(c).

Funding Member(s)—Section 4.01(f)(ii).

Gas Transportation Service Agreements—the gas transportation service agreements
by and between the Company or its designee and the Shippers for the
transportation of natural gas through the Initial Facilities or any Capital
Opportunity (as applicable).

Governmental Authority (or Governmental)—a federal, state, or local governmental
authority; a state, province, commonwealth, territory or district thereof; a
county or parish; a city, town, township, village or other municipality; a
district, ward or other subdivision of any of the foregoing; any executive,
legislative or other governing body of any of the foregoing; any agency,
authority, board, department, system, service, office, commission, committee,
council or other administrative body of any of the foregoing; including the
FERC, any court or other judicial body; and any officer, official or other
representative of any of the foregoing.

 

9



--------------------------------------------------------------------------------

including—“including, without limitation.”

Indebtedness of the Company—indebtedness for borrowed money owed by the Company.

Initial Facilities—include approximately 121 miles of new pipeline extending
from the discharge of Williams Field Services Company, LLC’s planned “Central
Station” in Susquehanna County, Pennsylvania to points of interconnection with
Iroquois Gas Transmission at the Wright Compressor Station and with Tennessee
Gas Pipeline, both located in Schoharie County, New York, compressor station(s)
and metering and other appurtenant facilities, the Estimated Cost of which is
$748 million.

Initial Facilities Contribution Cap—Section 4.01(f)(i).

In-Service Date—the date the Members are notified by Operator of the placing of
the Initial Facilities in service.

Law—any applicable constitutional provision, statute, act, code (including the
Code), law, regulation, rule, ordinance, order, decree, ruling, proclamation,
resolution, judgment, decision, declaration, or interpretative or advisory
opinion or letter of a Governmental Authority having valid jurisdiction.

LLC Agreement—as set forth in the Recitals.

Majority Interest—Section 6.02(f)(i)(D).

Management Committee—Section 6.02.

MDth—one thousand dekatherms.

Matured Financing Obligation—any principal amount of the Company’s debt for
borrowed money (including any related interest or other repayment obligations)
that has become due (including by acceleration or any full or partial mandatory
prepayment thereof) under any Financing Commitment.

Member—any Person executing this Agreement as of the Effective Date as a member
or hereafter admitted to the Company as a member as provided in this Agreement,
but such term does not include any Person who has ceased to be a member in the
Company.

Membership Interest—with respect to any Member, (a) that Member’s status as a
Member; (b) that Member’s share of the income, gain, loss, deduction and credits
of, and the right to receive distributions from, the Company; (c) any Priority
Interest to which that Member is entitled pursuant to Section 4.06(b); (d) all
other rights, benefits and privileges enjoyed by that Member (under the Act,
this Agreement, or otherwise) in its capacity as a Member, including that
Member’s rights to vote, consent and approve and otherwise to

 

10



--------------------------------------------------------------------------------

participate in the management of the Company, including through the Management
Committee; and (e) all obligations, duties and liabilities imposed on that
Member (under the Act, this Agreement or otherwise) in its capacity as a Member,
including any obligations to make Capital Contributions.

Necessary Regulatory Approvals—all Authorizations as may be required (but
excluding Authorizations of a nature not customarily obtained prior to
commencement of construction of facilities) in connection with (a) the formation
of the Company and the construction, acquisition and operation of the Initial
Facilities or any Capital Opportunity (as applicable), and (b) the
transportation of the natural gas to be transported under the applicable Gas
Transportation Service Agreements through the Initial Facilities or any Capital
Opportunity (as applicable), including (in each case) the applicable FERC
Certificate.

NGA—the Natural Gas Act.

Non-Contributing Member—Section 4.06(a).

Non-Funding Member(s)—Section 4.01(f)(ii).

Officer—any Person designated as an officer of the Company as provided in
Section 6.02(k), but such term does not include any Person who has ceased to be
an officer of the Company.

Operating Budget—the annual operating budget for the Company that is approved
(or deemed approved) pursuant to Section 6.02(i). The Operating Budget shall
cover all items that are classified as non-capital items under Required
Accounting Practices, but it shall not include any such items that are
attributable to Capital Opportunities.

Operator—Williams Gas Pipeline Company, LLC, or another Affiliate of Williams,
subject to any successor being appointed pursuant to Section 6.03(a).

Parent—the Person that Controls a Member and that is not itself Controlled by
any other Person. The Parents of the initial Members as of the Effective Date
are set forth in Exhibit A. Exhibit A shall be promptly updated by a Member upon
any change to the identity of such Member’s Parent.

Person—the meaning assigned that term in Section 18-101(11) of the Act and also
includes a Governmental Authority and any other entity.

Precedent Agreement—an agreement between the Company and a prospective shipper
of natural gas through the Facilities that involves the commitment by such
shipper to pay a reservation rate in return for a firm transportation obligation
on the part of the Company, in each case subject to the satisfaction of one or
more conditions precedent, and that either (i) prior to the Effective Date has
been duly executed by an officer of the Company, and (ii) after the Effective
Date has been approved by an affirmative vote of an Ultramajority Interest of
the Management Committee. A list of the Precedent Agreements existing as of the
Effective Date is set forth in Exhibit C.

 

11



--------------------------------------------------------------------------------

Pre-Effective Date Expenditures—Expenditures made and costs incurred by any
Member or any of its Affiliates prior to the Effective Date, if approved by the
Members pursuant to Section 4.01(e) if required to be so approved, in the course
of planning and designing the Initial Facilities, including expenditures made
and costs incurred in preparing materials necessary for the FERC Application and
determining the route(s), acquiring survey and land rights and commencing public
outreach efforts for the Initial Facilities.

Priority Interest—the special distribution rights under Section 4.06(b) received
by each Additional Contribution Member, which rights include the right to
receive the return described in Section 4.06(b)(i) and which form part of the
Additional Contribution Member’s Membership Interest.

Priority Interest Sharing Ratio—Section 4.06(b).

PUHCA—the Public Utility Holding Company Act of 2005.

Quarter—unless the context requires otherwise, a fiscal quarter of the Company.

Regulatory Allocations—Section 5.03(d).

Reimbursable Costs—with respect to a Person, the sum of (a) Third Person
Expenses paid by such Person, and (b) the fully-burdened costs of all employees
of such Person and its Affiliates utilized to perform the applicable services,
provided that the Management Committee shall determine the procedures and
methodology to be utilized to determine such costs, and the same procedures and
methodology shall be used for all Members and their Affiliates.

Representative—Section 6.02(a)(i).

Required Accounting Practices—the accounting rules and regulations, if any, at
the time prescribed by the Governmental Authorities under the jurisdiction of
which the Company is at the time operating and, to the extent of matters not
covered by such rules and regulations, generally accepted accounting principles
as practiced in the United States at the time prevailing for companies engaged
in a business similar to that of the Company.

Second Notice—Section 13.11(c).

Second Side—Section 13.11(c).

Section 4.01(f) Event—Section 4.01(f)(ii).

Securities Act—the Securities Act of 1933.

Sharing Ratio—subject in each case to adjustments in accordance with this
Agreement or in connection with Dispositions of Membership Interests, (a) in the
case of a Member executing this Agreement as of the Effective Date or a Person
acquiring such Member’s Membership Interest, the percentage specified in Exhibit
A for that Member as its Sharing Ratio, and (b) in the case of Membership
Interests issued pursuant to Section 3.04, the Sharing Ratio established
pursuant thereto; provided, however, that the total of all Sharing Ratios shall
always equal 100%.

 

12



--------------------------------------------------------------------------------

Shippers—those Persons that have entered into Gas Transportation Service
Agreements (or, where applicable, a Precedent Agreement relating thereto).

Sole Discretion—Section 6.02(f)(ii).

Supermajority Interest—Section 6.02(f)(i)(C).

Tax Matters Member—Section 8.03(a).

Tax Termination—Section 3.03(b)(iv)(E).

Term—Section 2.06.

Third Person Expenses—the expenses paid by the Person involved to other Persons
who are not Affiliates in connection with the performance of the applicable
services.

Transferring Member—Section 3.03(b)(iv)(E).

Treasury Regulations—the regulations (including temporary regulations)
promulgated by the United States Department of the Treasury pursuant to and in
respect of provisions of the Code. All references herein to sections of the
Treasury Regulations shall include any corresponding provision or provisions of
succeeding, similar or substitute, temporary or final Treasury Regulations.

Ultramajority Interest—Section 6.02(f)(i)(B).

Unanimous Interest—Section 6.02(f)(i)(A).

Williams—as set forth in the introductory paragraph.

Withdraw, Withdrawing or Withdrawal—the withdrawal, resignation or retirement of
a Member from the Company as a Member. Such terms shall not include any
Dispositions of Membership Interest (which are governed by Sections 3.03(a) and
(b)), even though the Member making a Disposition may cease to be a Member as a
result of such Disposition.

Withdrawn Member—Section 10.03.

Other terms defined herein have the meanings so given them.

1.02 Interpretation. Unless the context requires otherwise: (a) the gender (or
lack of gender) of all words used in this Agreement includes the masculine,
feminine, and neuter; (b) references to Articles and Sections refer to Articles
and Sections of this Agreement; (c) references to Exhibits refer to the Exhibits
attached to this Agreement, each of which is made a part hereof for all
purposes; (d) references to Laws refer to such Laws as they may be amended from
time to time, and references to particular provisions of a Law include any
corresponding provisions of any succeeding Law; and (e) references to money
refer to legal currency of the United States of America.

 

13



--------------------------------------------------------------------------------

ARTICLE 2

ORGANIZATION

2.01 Formation. The Company has been organized as a Delaware limited liability
company by the filing of the Delaware Certificate on of February 15, 2012.

2.02 Name. The name of the Company is “Constitution Pipeline Company, LLC” and
all Company business must be conducted in that name or such other names that
comply with Law as the Management Committee may select from time to time.

2.03 Registered Office; Registered Agent; Principal Office in the United States;
Other Offices. The registered office of the Company required by the Act to be
maintained in the State of Delaware shall be the office of the initial
registered agent named in the Delaware Certificate or such other office (which
need not be a place of business of the Company) as the Management Committee may
designate in the manner provided by Law. The registered agent of the Company in
the State of Delaware shall be the initial registered agent named in the
Delaware Certificate or such other Person or Persons as the Management Committee
may designate in the manner provided by Law. The principal place of business of
the Company in the United States shall be at 2800 Post Oak Boulevard, Houston,
Texas 77056 or at such other place as the Management Committee may designate
from time to time, and the Company shall maintain records there or such other
place as the Management Committee shall designate from time to time. The Company
may have such other offices as the Management Committee may designate from time
to time.

2.04 Purposes. The purposes of the Company are to plan, design, construct,
acquire, own, maintain and operate the Facilities, to market the services of the
Facilities, to engage in the transmission of natural gas through the Facilities,
and to engage in any activities directly or indirectly relating thereto;
provided, however, that the Members determine, as of the date of the
commencement of any such activities, that such activity (a) generates
“qualifying income” (as such term is defined pursuant to Section 7704 of the
Code) or (b) enhances the operation of an activity of the Company that generates
qualifying income.

2.05 Foreign Qualification. Prior to the Company’s conducting business in any
jurisdiction other than Delaware, the Management Committee shall cause the
Company to comply, to the extent procedures are available and those matters are
reasonably within the control of the Management Committee, with all requirements
necessary to qualify the Company as a foreign limited liability company in that
jurisdiction. At the request of the Management Committee, each Member shall
execute, acknowledge, swear to, and deliver all certificates and other
instruments conforming with this Agreement that are necessary or appropriate to
qualify, continue, or terminate the Company as a foreign limited liability
company in all such jurisdictions in which the Company may conduct business.

 

14



--------------------------------------------------------------------------------

2.06 Term. The period of existence of the Company (the “Term”) commenced on
February 15, 2012 and shall end at such time as a certificate of cancellation is
filed with the Secretary of State of Delaware in accordance with Section 12.04.

ARTICLE 3

MEMBERSHIP; DISPOSITIONS OF INTERESTS

3.01 Current Members. As of the Effective Date, Williams and Cabot are the only
Members of the Company.

3.02 Representations, Warranties and Covenants. (a) Each Member hereby
represents, warrants and covenants to the Company and each other Member that the
following statements are true and correct as of the Effective Date and shall be
true and correct at all times that such Member is a Member:

(i) that Member is duly incorporated, organized or formed (as applicable),
validly existing, and (if applicable) in good standing under the Law of the
jurisdiction of its incorporation, organization or formation; if required by
applicable Law, that Member is duly qualified and in good standing in the
jurisdiction of its principal place of business, if different from its
jurisdiction of incorporation, organization or formation; and that Member has
full power and authority to execute and deliver this Agreement and to perform
its obligations hereunder, and all necessary actions by the board of directors,
shareholders, managers, members, partners, trustees, beneficiaries, or other
applicable Persons necessary for the due authorization, execution, delivery, and
performance of this Agreement by that Member have been duly taken;

(ii) that Member has duly executed and delivered this Agreement and the other
documents contemplated herein that are to be executed and delivered at or prior
to the Effective Date and, with respect to documents contemplated herein that
are to be executed and delivered after the Effective Date that Member will duly
execute and deliver such document subject to the terms and conditions of this
Agreement and the Precedent Agreement between Williams and Cabot dated
February 20, 2012, and they constitute the legal, valid and binding obligation
of that Member enforceable against it in accordance with their terms (except as
may be limited by bankruptcy, insolvency or similar Laws of general application
and by the effect of general principles of equity, regardless of whether
considered at law or in equity);

(iii) that Member’s authorization, execution, delivery, and performance of this
Agreement does not and will not (A) conflict with, or result in a breach,
default or violation of, (1) the organizational documents of such Member,
(2) any contract or agreement to which that Member is a party or is otherwise
subject, or (3) any Law, writ, injunction or arbitral award to which that Member
is subject; or (B) require any consent, approval or authorization from, filing
or registration with, or notice to, any Governmental Authority or other Person,
unless such requirement has already been satisfied; and

(iv) that Member is exempt from, or is not subject to, regulation as a “holding
company” or a “subsidiary company” of a “holding company” or an “affiliate” of a
“holding company,” in each case as such term is defined in PUHCA; provided,
however, that, if the statements in this Section 3.02(a)(iv) cease to be true
and correct as to a Member, such Member shall promptly make with all due
diligence the necessary filings with the FERC to establish an exemption of all
other Members, all “affiliates” (as defined in PUHCA) of such other Members, and
the Company from any obligation, duty, or liability under PUHCA.

 

15



--------------------------------------------------------------------------------

(b) In addition to the foregoing representations and warranties, Williams hereby
represents, warrants and covenants to Cabot that the following statements are
true and correct as of the Effective Date:

(i) the Company is duly incorporated, organized or formed (as applicable),
validly existing, and (if applicable) in good standing under the Law of the
jurisdiction of its incorporation, organization or formation; if required by
applicable Law; the Company is duly qualified and in good standing in the
jurisdiction of its principal place of business, if different from its
jurisdiction of incorporation, organization or formation; and the Company has
full power and authority to execute and deliver this Agreement and to perform
its obligations hereunder; and all necessary actions by the board of directors,
shareholders, managers, members, partners, trustees, beneficiaries, or other
applicable Persons necessary for the due authorization, execution, delivery, and
performance of this Agreement by the Company have been duly taken.

(ii) the Company has duly executed and delivered this Agreement and the other
documents contemplated herein that are to be executed and delivered at or prior
to the Effective Date and, with respect to documents contemplated herein that
are to be executed and delivered after the Effective Date the Company will duly
execute and deliver such document subject to the terms and conditions of this
Agreement and the Precedent Agreement between Williams and Cabot dated
February 20, 2012, and they constitute the legal, valid and binding obligation
of the Company enforceable against it in accordance with their terms (except as
may be limited by bankruptcy, insolvency or similar Laws of general application
and by the effect of general principles of equity, regardless of whether
considered at law or in equity);

(iii) the Company’s authorization, execution, delivery, and performance of this
Agreement does not and will not (A) conflict with, or result in a breach,
default or violation of, (1) the organizational documents of the Company,
(2) any contract or agreement to which the Company is a party or is otherwise
subject, or (3) any Law, writ, injunction or arbitral award to which the Company
is subject; or (B) require any consent, approval or authorization from, filing
or registration with, or notice to, any Governmental Authority or other Person,
unless such requirement has already been satisfied;

(iv) the Company is exempt from, or is not subject to, regulation as a “holding
company” or a “subsidiary company” of a “holding company” or an “affiliate” of a
“holding company,” in each case as such term is defined in PUHCA; provided,
however, that, if the statements in this Section 3.02(b)(iv) cease to be true
and correct as to the Company, Williams shall promptly make with all due
diligence the necessary filings with the FERC to establish an exemption of the
Company from any obligation, duty, or liability under PUHCA;

(v) except for the proposed Disposition by Williams of a portion of its
Membership Interest (totaling up to a 24% Membership Interest) to or its
Affiliate or as otherwise set forth in this Agreement, there are no
(A) preemptive rights or other rights to subscribe for or to purchase, nor any
restriction upon the voting or transfer of, any interest in the Company or
(B) outstanding options or warrants to purchase any interests in the Company;

 

16



--------------------------------------------------------------------------------

(vi) there is no action, suit or proceeding before any Governmental Authority
now pending or, to the knowledge of Williams, threatened against or affecting
Williams or the Company or to which any of their properties are subject that
would reasonably be expected to result in any material adverse effect on the
Company or the ability of either Williams or the Company to perform its
obligations under this Agreement; and

(vii) the Company has not incurred any Indebtedness of the Company and, except
for obligations arising (A) under this Agreement, (B) under the Precedent
Agreements, and (C) in the ordinary course of development of the Initial
Facilities, the Company has not incurred any other obligations in an amount
exceeding the Pre-Effective Date Expenditures.

3.03 Dispositions and Encumbrances of Membership Interests.

(a) Summary. A Member may not Dispose of or Encumber all or any portion of its
Membership Interest except in strict accordance with this Section 3.03.
References in this Section 3.03 to Dispositions or Encumbrances of a “Membership
Interest” shall also refer to Dispositions or Encumbrances of a portion of a
Membership Interest. Any attempted Disposition or Encumbrance of a Membership
Interest, other than in strict accordance with this Section 3.03, shall be, and
is hereby declared, null and void ab initio. The rights and obligations
constituting a Membership Interest may not be separated, divided or split from
the other attributes of a Membership Interest except as contemplated by the
express provisions of this Agreement. The Members agree that a breach of the
provisions of this Section 3.03 may cause irreparable injury to the Company and
to the other Members for which monetary damages (or any other remedy at law) are
inadequate in view of (i) the complexities and uncertainties in measuring the
actual damages that would be sustained by reason of the failure of a Member to
comply with such provision and (ii) the uniqueness of the Company business and
the relationship among the Members. Accordingly, the Members agree that the
provisions of this Section 3.03 may be enforced by specific performance and/or
injunctive relief pursuant to Section 11.04(b).

(b) Dispositions of Membership Interests.

(i) General Restriction. A Member may not Dispose of its Membership Interest
except by complying with all of the following requirements: (A) such Member must
comply with Section 3.03(b)(ii), subject to the exceptions set forth therein;
(B) such Member must comply with the requirements of Section 3.03(b)(iv) and, if
the Assignee is to be admitted as a Member, Section 3.03(b)(iii); (C) a Member
may not Dispose of all or a portion of its Membership Interest prior to April 9,
2013 without the prior written consent of the other Members (which consent shall
not constitute a waiver of, and any such Disposition would remain subject to,
the other provisions of this Section 3.03(b) unless otherwise agreed by such
other Members); and (D), unless the proposed Assignee is an Affiliate of the
Disposing Member, the Disposition must comply with the following minimum size
requirements: (I) if such Member’s Sharing Ratio is less than 20%, the
Disposition must include all of the Member’s Membership Interest, and (II) if
such Member’s Sharing Ratio is 20% or more, but such Member does not propose to
Dispose of all of its Membership Interest, the Disposition must be of a
Membership Interest having a Sharing Ratio of at least 10% and must be of an
amount such that such Member will retain a Sharing Ratio of at least 10%.

 

17



--------------------------------------------------------------------------------

(ii) Right of First Offer. If at any time a Member wishes to Dispose of all or a
portion of its Membership Interest to any Person other than its Affiliate, then
such Member (the “Disposing Member”) must first offer to Dispose of such
Membership Interest to each of the other Members. Each such other Member shall
have 30 Days to notify the Disposing Member of either (A) the terms and
conditions on which such Member is willing to purchase the offered Membership
Interest or (B) that such Member will not make an offer to purchase such
Membership Interest. If any such other Member fails to deliver such notice
referred to in the preceding sentence within such 30 day period, such other
Member shall be deemed to have waived its right to make an offer pursuant to
this Section 3.03(b)(ii) (other than as a result of a Disposition becoming
subject to this Section 3.03(b)(ii) as a result of the last sentence of this
Section 3.03(b)(ii)). The Disposing Member shall then have 30 Days after receipt
of the last of such notices (or the end of such 30 Day period, as applicable) to
accept the offer of the purchasing Member offering the highest price for the
offered Membership Interest (if such highest price is offered by two or more
purchasing Members, then such Members shall participate pro rata in accordance
with their respective Sharing Ratios). If accepted, closing shall occur promptly
(and no later than 30 Days following acceptance), and shall be held at the
principal place of business of the Company, unless the Disposing Member and the
purchasing Member(s) agree upon a different place or date. At the closing,
(Y) the Disposing Member shall execute and deliver to the purchasing Member(s)
(1) an assignment of the Membership Interest, in form and substance reasonably
acceptable to the purchasing Member(s), containing a general warranty of title
as to such portion of the Membership Interest (including that such portion of
the Membership Interest is free and clear of all Encumbrances, other than those
permitted by Section 3.03(c)) and (2) any other instruments reasonably requested
by the purchasing Member(s) to give effect to the purchase, and (Z) the
purchasing Member(s) shall deliver to the Disposing Member in immediately
available funds the purchase price. The Sharing Ratios and Capital Accounts of
the Members shall be deemed adjusted to reflect the effect of the purchase. If
no Member makes an offer or all offers of the purchasing Member(s) are declined
by the Disposing Member, then, for a period of 180 Days, the Disposing Member
shall have the right to transfer the offered Membership Interest to any third
party transferee at a price not less than price offered by any offering Member
and on such other terms and conditions not more favorable in any material
respect to the third party transferee than those offered by any offering Member.
If, however, the Disposing Member fails so to Dispose of the Membership Interest
within such 180-Day period, then any Disposition after the expiration of such
180-Day period shall again become subject to the right of first offer set forth
in this Section 3.03(b)(ii). This Section 3.03(b)(ii) shall not apply to any
Disposition by Williams of a portion of its Membership Interest (totaling up to
a 24% Membership Interest) to or its Affiliate.

(iii) Admission of Assignee as a Member. An Assignee has the right to be
admitted to the Company as a Member, with the Membership Interest of the
Disposing Member (and attendant Sharing Ratio) so transferred to such Assignee,
only if such Disposition is effected in strict compliance with Sections 3.03(a)
and (b).

(iv) Requirements Applicable to All Dispositions and Admissions. In addition to
the requirements set forth in Sections 3.03(b)(i), 3.03(b)(ii) and 3.03(b)(iii),
any Disposition of a Membership Interest and any admission of an Assignee as a
Member shall also be

 

18



--------------------------------------------------------------------------------

subject to the following requirements, and such Disposition (and admission, if
applicable) shall not be effective unless such requirements are complied with;
provided, however, that the Management Committee, in its sole and absolute
discretion, may waive any of the following requirements:

(A) Disposition Documents. The following documents must be delivered to the
Management Committee and must be satisfactory, in form and substance, to the
Management Committee:

(I) Disposition Instrument. A copy of the instrument pursuant to which the
Disposition is effectuated.

(II) Ratification of this Agreement. An instrument, executed by the Disposing
Member and its Assignee, containing the following information and agreements, to
the extent they are not contained in the instrument described in
Section 3.03(b)(iv)(A)(I): (aa) the notice address of the Assignee; (bb) if
applicable, the Parent of the Assignee; (cc) the Sharing Ratios after the
Disposition of the Disposing Member and its Assignee (which together must be
equal to the Sharing Ratio of the Disposing Member before the Disposition); (dd)
the Assignee’s ratification of this Agreement and agreement to be bound by it,
and its confirmation that the representations and warranties in Section 3.02 are
true and correct with respect to it; and (ee) representations and warranties by
the Disposing Member and its Assignee (AA) that the Disposition and admission is
being made in accordance with all applicable Laws, and (BB) that the Disposition
and admission do not violate any Financing Commitment or any other agreement to
which the Company is a party.

(III) Securities Law Opinion. Unless the Membership Interest subject to the
Disposition is registered under the Securities Act and any applicable state
securities Law, and if required by the Management Committee, a favorable opinion
of the Company’s legal counsel, or of other legal counsel acceptable to the
Management Committee, to the effect that the Disposition of the Membership
Interest is being made pursuant to a valid exemption from registration under
those Laws and in accordance with those Laws; provided, however, that no such
opinion shall be required in the case of a Disposition by a Member to an
Affiliate.

(B) Payment of Expenses. The Disposing Member and its Assignee shall pay, or
reimburse the Company for, all reasonable costs and expenses incurred by the
Company in connection with the Disposition and admission, including the legal
fees incurred in connection with the legal opinion referred to in
Section 3.03(b)(iv)(A)(III), on or before the 10th Day after the receipt by that
Person of the Company’s invoice for the amount due. The Company will provide
such invoice as soon as practicable after the amount due is determined but in no
event later than 90 days thereafter. If payment is not made by the date due, the
Person owing that amount shall pay interest on the unpaid amount from the date
due until paid at a rate per annum equal to the Default Rate.

 

19



--------------------------------------------------------------------------------

(C) No Release. No Disposition of a Membership Interest shall effectuate a
release of the Disposing Member from any liabilities to the Company or the other
Members arising from events occurring prior to the Disposition.

(D) Indebtedness of Company. Any Disposition of a Membership Interest shall also
include all of the Indebtedness owed by the Company to the Disposing Member (or,
if only a portion of a Membership Interest is being Disposed, a proportionate
share of such Indebtedness). As long as this Agreement shall remain in effect,
each evidence of Indebtedness of the Company owed to any of the Members shall
bear an appropriate legend to indicate that it is held subject to, and may be
Disposed only in accordance with, the terms and conditions of this Agreement,
and that such Disposition may be made only in conjunction with the Disposition
of a proportionate part of such Member’s Membership Interest pursuant to the
terms and conditions of this Agreement.

(E) Tax Partnership Transfer Limitations.

(I) Tax Termination Make-Whole Payments. In connection with any Dispositions
(including, without limitation, Deemed Tax Dispositions) by any Member
hereunder, the Parties desire to address the possibility of a constructive
termination of the Company under §708(b)(1)(B) of the Code (a “Tax Termination”)
and to allocate responsibility for any damages resulting therefrom.

(1) In the event a Member (“Transferring Member”) Disposes of any portion of its
Membership Interest which when combined with all other Dispositions of
Membership Interests of the Company by all Members during the twelve-month
period preceding such Disposition results in a Tax Termination, such
Transferring Member shall pay to each other Member who is a Member at the date
of the Tax Termination an amount equal to the Damages (as defined below).
Notwithstanding the foregoing in this subsection (1), no payments under this
subsection (1) shall be due from a Transferring Member (i) for any Disposition
of any Membership Interest where such Disposition is in connection with a
transaction, or a series of related transactions, where all of the selling
Members are Affiliates of each other and all of the buying Members are already
Members at the time of the sale and not Affiliates of any of the selling
Members, or (ii) for any Disposition of any Membership Interest where such
Disposition is in connection with a transaction, or a series of related
transactions, where all of the selling Members collectively are selling 100% of
the Membership Interests in the Company and all of the buying parties are not
already Members at the time of the sale and not Affiliates of any of the selling
Members.

 

20



--------------------------------------------------------------------------------

(2) “Damages” shall be deemed to mean, with respect to any Tax Termination, an
amount equal to the sum of (a) a damage amount (the “Damage Amount”) calculated
as the product of (i) the excess of (A) the net present value as of the date of
such Tax Termination, using a discount rate of 7%, of the aggregate amount of
tax depreciation allocable to a Member from the Company for all future taxable
periods calculated as if such Tax Termination had not occurred and all Company
assets were held for the remainder of their depreciable lives but with all other
facts unchanged, over (B) the net present value as of the date of such Tax
Termination, using a discount rate of 7%, of the aggregate amount of tax
depreciation allocable to such Member from the Company for all future taxable
periods calculated taking into account such Tax Termination, and (ii) the sum of
the highest marginal federal income tax rate as a percentage of taxable income
applicable to a U.S. corporation for the taxable year in which the Tax
Termination occurs, and 4% (as a proxy for applicable state income taxes)
(collectively, the “Aggregate Tax Rate”); and (b) a gross-up amount calculated
as (i) the Damage Amount divided by 1.0 minus the Aggregate Tax Rate, minus
(ii) the Damage Amount.

(3) A Transferring Member shall make any payment required under clause (1) above
to the other Members within 20 Days after the end of the month in which the
relevant Tax Termination occurs.

(4) Article 11 hereof shall govern any Dispute regarding the amount of Damages
payable under this subsection (I) of Section 3.03(b)(iv)(E).

(II) In connection with each such Disposition and Deemed Tax Disposition, the
Member making the Disposition or with respect to whom the Deemed Tax Disposition
applies shall give notice to the other Members of the date of the consummation
of such Disposition or Deemed Tax Disposition and the Sharing Ratio of the
Membership Interest so transferred or deemed transferred.

(III) As used herein, the term “Deemed Tax Disposition” means any event or
series of events that is treated for federal income tax purposes as a sale or
exchange of a Member’s Membership Interest or portion thereof for purposes of
Section 708(b)(1)(B) of the Code.

(v) Deemed Membership Disposition. A Deemed Membership Disposition shall be
deemed to be a Disposition of a Membership Interest and must comply with the
requirements set forth in Sections 3.03(a) and (b).

(vi) Change of Member Control.

(A) Procedure. In the event of a Change of Member Control, then the Member with
respect to which the Change of Member Control has occurred (the “Changing
Member”) shall promptly (and in all events within five Business Days after the
Change in Member Control) give notice thereof to the Company and the

 

21



--------------------------------------------------------------------------------

other Member(s). The other Member(s) shall have the right (the “Buy-out Right”)
to acquire the Membership Interest of the Changing Member for the Fair Market
Value thereof. Each such other Member shall have 30 Days following the
determination of the Fair Market Value of such Membership Interest in which to
notify the Members whether such other Member desires to exercise its Buy-out
Right. If more than one of such other Members desires to exercise the Buy-out
Right, they shall exercise such right on the same date (as further described
below) and share in such purchase on a pro rata basis based on their respective
Sharing Ratios, unless otherwise agreed to by such other Members.

(B) Closing. If the Buy-out Right is exercised in accordance with
Section 3.03(b)(vi)(A), the closing of the purchase of the Membership Interest
shall occur at the principal place of business of the Company no later than the
60th Day after the expiration of the last applicable period referred to in such
Section 3.03(b)(vi)(A) (or, if later, the fifth Business Day after the receipt
of all applicable Authorizations to the purchase), unless the Changing Member
and the purchasing Members agree upon a different place or date. At the closing,
(I) the Changing Member shall execute and deliver to the purchasing Member(s)
(aa) an assignment of the Membership Interest, in form and substance reasonably
acceptable to the purchasing Member(s), containing a general warranty of title
as to such Membership Interest (including that such Membership Interest is free
and clear of all Encumbrances, other than those permitted under
Section 3.03(c)(i)) and (bb) any other instruments reasonably requested by the
purchasing Member(s) to give effect to the purchase; and (II) the purchasing
Member(s) shall deliver to the Changing Member in immediately-available funds
the purchase price provided for in Section 3.03(b)(vi)(A). Effective as of the
date of closing of the purchase, the Sharing Ratios and Capital Accounts of the
Members shall be deemed adjusted to reflect the effect of the purchase.

(c) Encumbrances of Membership Interest. A Member may not Encumber its
Membership Interest, unless (i) such Encumbrance is required by the terms of a
Financing Commitment or such Member receives the prior consent of a Majority
Interest of the non-Encumbering Members (calculated without reference to the
Sharing Ratio of the Encumbering Member), which consent may be granted or
withheld in the Sole Discretion of each such other Member, and (ii) the
instrument creating such Encumbrance provides that any foreclosure of such
Encumbrance (or Disposition in lieu of such foreclosure) must comply with the
requirements of Sections 3.03(a) and (b).

3.04 Creation of Additional Membership Interest. With the consent of an
Ultramajority Interest, (a) Additional Membership Interests may be created and
issued to existing Members or to other Persons (with existing Members having a
preemptive right to purchase Additional Membership Interests prior to such
interests being sold to third-party(ies) so that the existing Members can
maintain their Sharing Ratios), and (b) such other Persons may be admitted to
the Company as Members, in each case on such terms and conditions as an
Ultramajority Interest may determine. The terms of admission or issuance must
specify the Sharing Ratios applicable thereto and may provide for the creation
of different classes or groups of Members having different rights, powers, and
duties. Any such admission is effective only after the new Member has executed
and delivered to the Members an instrument containing the notice address of the
new Member, the Assignee’s ratification of this

 

22



--------------------------------------------------------------------------------

Agreement and agreement to be bound by it, and its confirmation that the
representations and warranties in Section 3.02 are true and correct with respect
to it. The provisions of this Section 3.04 shall not apply to Dispositions of
Membership Interests or admissions of Assignees in connection therewith, such
matters being governed by Sections 3.03(a) and (b).

3.05 Access to Information. Each Member shall be entitled to receive any
information that it may reasonably request concerning the Company, except as
otherwise provided in Section 9.02. Each Member shall also have the right, upon
reasonable notice, and at all reasonable times during usual business hours to
inspect the properties of the Company and to audit, examine and make copies of
the books of account and other records of the Company. Such right may be
exercised through any agent or employee of such Member designated in writing by
it or by an independent public accountant, engineer, attorney or other
consultant so designated. The Member making the request shall bear all costs and
expenses incurred in any inspection, examination or audit made on such Member’s
behalf. The Members agree (and Williams shall seek the agreement of the
Operator) to reasonably cooperate, and to cause their respective independent
public accountants, engineers, attorneys or other consultants to reasonably
cooperate, in connection with any such request. Confidential Information
obtained pursuant to this Section 3.05 shall be subject to the provisions of
Section 3.06.

3.06 Confidential Information. (a) Except as permitted by Section 3.06(b),
(i) each Member shall keep confidential all Confidential Information and shall
not disclose any Confidential Information to any Person, including any of its
Affiliates, and (ii) each Member shall use the Confidential Information only in
connection with the Facilities and the Company.

(b) Notwithstanding Section 3.06(a), but subject to the other provisions of this
Section 3.06, a Member may make the following disclosures and uses of
Confidential Information:

(i) disclosures to another Member or to the Operator in connection with the
Company;

(ii) disclosures and uses that are approved by the Management Committee;

(iii) disclosures that may be required from time to time to obtain requisite
Authorizations or Financing Commitments for the Initial Facilities or any
proposed Capital Opportunity, if such disclosures are approved by the Management
Committee;

(iv) disclosures to an Affiliate of such Member, and to the directors, officers,
employees, agents, advisors, including legal and financial advisors, partners,
financing sources and consultants of a Member or an Affiliate of such Member, or
to any Persons identified in good faith by a Disposing Member to be prospective
Members of the Company; provided that such Member shall be responsible for any
breach by such Affiliate, director, officer, employee, agent, advisor, financing
source, consultant or prospective Member of the terms of this Section 3.06, and
special care shall be taken to restrict any such disclosures prohibited by the
FERC’s Standards of Conduct for Transmission Providers, 18 C.F.R. Part 358;

 

23



--------------------------------------------------------------------------------

(v) disclosures to a Person that is not a Member or an Affiliate of a Member, if
such Person has been retained by the Company, a Member or the Operator to
provide services in connection with the Company and has agreed to abide by the
terms of this Section 3.06;

(vi) disclosures to a bona-fide potential direct or indirect purchaser of such
Member’s Membership Interest, if such potential purchaser has agreed in writing
to abide by the terms of this Section 3.06;

(vii) disclosures required, with respect to a Member or an Affiliate of a
Member, pursuant to (i) the Securities Act and the rules and regulations
promulgated thereunder, (ii) the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder, (iii) any state securities
Laws, or (iv) any national securities exchange or automated quotation system;
and

(viii) disclosures that a Member is legally compelled to make by deposition,
interrogatory, request for documents, subpoena, civil investigative demand,
order of a court of competent jurisdiction, or similar process, or otherwise by
Law; provided, however, that, prior to any such disclosure, such Member shall,
to the extent legally permissible:

(A) provide the Management Committee with prompt notice of such requirements so
that one or more of the Members may seek a protective order or other appropriate
remedy or waive compliance with the terms of this Section 3.06(b)(viii);

(B) consult with the Management Committee on the advisability of taking steps to
resist or narrow such disclosure; and

(C) cooperate with the Management Committee and with the other Members in any
attempt one or more of them may make to obtain a protective order or other
appropriate remedy or assurance that confidential treatment will be afforded the
Confidential Information; and in the event such protective order or other remedy
is not obtained, or the other Members waive compliance with the provisions
hereof, such Member agrees (I) to furnish only that portion of the Confidential
Information that, in the opinion of such Member’s counsel, such Member is or may
be (subject to risk of legal sanctions) legally required to disclose, and (II)
to exercise all reasonable efforts to obtain assurance that confidential
treatment will be accorded such Confidential Information.

(c) Each Member shall take such precautionary measures as may be required to
ensure (and such Member shall be responsible for) compliance with this
Section 3.06 by any of its Affiliates, and its and their directors, officers,
employees, advisors, and agents, and other Persons to which it may disclose
Confidential Information in accordance with this Section 3.06.

(d) Promptly after its Withdrawal, a Withdrawn Member shall promptly destroy
(and provide a certificate of destruction to the Company with respect to), or
return to the Company, all Confidential Information in its possession.
Notwithstanding the immediately-preceding sentence, but subject to the other
provisions of this Section 3.06, a Withdrawn Member may retain for a stated

 

24



--------------------------------------------------------------------------------

period, but not disclose to any other Person, Confidential Information for the
limited purposes of (i) explaining such Member’s corporate decisions with
respect to the Facilities or (ii) preparing such Member’s tax returns and
financial statements and preparing or defending audits, investigations and
proceedings relating thereto; provided, however, that the Withdrawn Member must
notify the Management Committee in advance of such retention and specify in such
notice the stated period of such retention.

(e) The Members agree that no adequate remedy at law exists for a breach or
threatened breach of any of the provisions of this Section 3.06, the
continuation of which if unremedied will cause the Company and the other Members
to suffer irreparable harm. Accordingly, the Members agree that the Company and
the other Members shall be entitled, in addition to other remedies that may be
available to them, to immediate injunctive relief from any breach of any of the
provisions of this Section 3.06 and to specific performance of their rights
hereunder, as well as to any other remedies available at law or in equity,
pursuant to Section 11.04.

(f) The obligations of the Members under this Section 3.06 (including the
obligations of any Withdrawn Member) shall terminate on the second anniversary
of the end of the Term.

3.07 Liability to Third Parties. No Member or its Affiliates shall be liable for
the debts, obligations or liabilities of the Company.

3.08 Use of Members’ Names and Trademarks. The Company, the Members and their
Affiliates shall not use the name or trademark of any Member or its Affiliates
in connection with public announcements regarding the Company, or marketing or
financing activities of the Company, without the prior consent of such Member or
Affiliate, which shall not be unreasonably withheld.

ARTICLE 4

CAPITAL CONTRIBUTIONS

4.01 Capital Contributions. (a) Except as otherwise provided in the following
provisions of this Section 4.01(a) and in Section 4.01(d), 4.02, 7.02 or 7.03,
the Management Committee shall issue or cause to be issued a written request to
each Member for the making of Capital Contributions at such times and in such
amounts as the Management Committee shall approve (such written request referred
to herein as a “Capital Call”). Such Capital Contributions shall be made in
cash. All amounts timely received by the Company pursuant to this Section 4.01
shall be credited to the respective Member’s Capital Account as of such
specified date. As to each Capital Opportunity for which an Affirmative
Acquisition Vote or Affirmative Construction Vote shall have occurred, no
additional approval of the Management Committee shall be required for the
Capital Contributions required to fund such Capital Opportunity to the extent
such expenditures have been approved in accordance with Sections 7.02 and 7.03;
rather, the Management Committee shall issue written notices to each Member for
such Capital Contributions at such times and in such amounts approved in
accordance with Sections 7.02 and 7.03 in order to fund the costs associated
with the related Capital Opportunity.

(b) Each Capital Call issued pursuant to Section 4.01(a) shall contain the
following information:

 

25



--------------------------------------------------------------------------------

(i) The total amount of Capital Contributions requested from all Members;

(ii) The amount of Capital Contribution requested from the Member to whom the
request is addressed, such amount to be calculated in proportion to the Sharing
Ratio of such Member;

(iii) The purpose for which the funds are to be applied in such reasonable
detail as the Management Committee shall direct; and

(iv) The date by which payments of the Capital Contribution shall be made (which
date shall not be less than five Business Days following the date the Capital
Call is given, unless a sooner due date is approved by an Ultramajority Interest
of the Management Committee) and the method of payment, provided that such date
and method shall be the same for each of the Members.

(c) Each Member agrees that it shall make payments of its respective Capital
Contributions in accordance with Capital Calls issued pursuant to
Section 4.01(a).

(d) In addition to the authority granted the Management Committee in
Section 4.01(a) to issue Capital Calls, if within 30 Days prior to the date any
Matured Financing Obligation is to become due (or within 15 Days after any
notice of acceleration of any Matured Financing Obligation received prior to the
maturity date thereof), (i) the Management Committee has not made a Capital Call
for the payment of such amount that is (or is expected to be) a Matured
Financing Obligation, and (ii) the Members have been unable to secure
refinancing for such Matured Financing Obligation on reasonably acceptable terms
after negotiating in good faith to do so with third party lender(s), then, at
any time thereafter, any individual Member may on behalf of the Management
Committee issue a Capital Call for cash in the amount required for the payment
of such Matured Financing Obligation. If a Capital Call is validly issued by an
individual Member under this Section 4.01(d), then each Member shall be
obligated to pay such Capital Call as provided in this Section 4.01, but such
payment shall be made within 15 Days after the date the Capital Call is given
(and not the 30 Day period provided for in Section 4.01(b)).

(e) Pre-Effective Date Expenditures. Set forth in Exhibit B are the amounts of
Pre-Effective Date Expenditures that have been incurred with respect to each
Member. In addition, if any Member or Affiliate thereof has made expenditures or
incurred costs that are not set forth in Exhibit B but which such Member desires
to be considered as Pre-Effective Date Expenditures, such Member shall have the
right to request approval thereof by Ultramajority Interest as soon as
practicable after the Effective Date (but not later than 90 Days after the
Effective Date). After all such additional expenditures and costs to be
considered as Pre-Effective Date Expenditures hereunder have been approved or
disapproved by the Members, the applicable Member(s) shall make cash Capital
Contributions to the Company in order to “equalize” the Members’ Capital
Accounts in proportion to their Sharing Ratios (so that all Members’ Capital
Accounts are pro rata in proportion to their Sharing Ratios). The assets, if
any, acquired by means of the Pre-Effective Date Expenditures of the Members
shall be and are hereby contributed to the Company free of any Encumbrances. All
applicable Members agree to execute and deliver any and all assignments and
conveyances as may be necessary or appropriate to evidence such contribution.

 

26



--------------------------------------------------------------------------------

(f) Limitation on Capital Contributions. (i) Notwithstanding anything herein to
the contrary, unless otherwise agreed by such Member in writing, no Member shall
be required to make Capital Contributions for the Cost of the Initial Facilities
in excess of the amount set forth for such Member on Exhibit D as its “Initial
Facilities Contribution Cap.”

(ii) If at any time a Member has made Capital Contributions to the Company for
the Cost of the Initial Facilities in an aggregate amount equal to its Initial
Facilities Contribution Cap, and such Member (the “Non-Funding Member”) then
fails to make its pro rata Capital Contribution for the Cost of the Initial
Facilities pursuant to a Capital Call validly and timely issued pursuant to
Section 4.01 hereof (a “Section 4.01(f) Event”), then (A) such Non-Funding
Member shall not be considered to be a Breaching Member or to be in Default and
shall not be required to make any further Capital Contribution to the Company
for the Cost of the Initial Facilities, and (B) the provisions of Section 4.06
shall not apply thereto and this Section 4.01(f) shall apply and shall
constitute the sole and exclusive remedy of the Company and each other Member
with respect to such a Section 4.01(f) Event. Upon the occurrence of a
Section 4.01(f) Event, each other Member that has timely contributed its pro
rata Capital Contribution in response to such Capital Call shall have the right
in its sole and absolute discretion, but not the obligation, to fund such
deficiency as an additional Capital Contribution for the Cost of the Initial
Facilities (a “Default Capital Contribution”). If a Default Capital Contribution
shall be made by a Member in accordance with this Section 4.01(f) (such Member,
in its capacity as a Member making a Default Capital Contribution, the “Funding
Member”), the Company shall notify the Non-Funding Member in writing of the
amount and date of such Default Capital Contribution. If any Default Capital
Contribution is not repaid by the Non-Funding Member to the Funding Member
within five Business Days after the date that the Funding Member made such
Default Capital Contribution on behalf of the Non-Funding Member, then (I) such
Non-Funding Member’s Sharing Ratio shall be reduced in accordance with
Section 4.01(f)(iii) hereof and (II) the Company shall thereafter have no
further obligation to offer the Non-Funding Member the opportunity to make pro
rata Capital Contributions solely with respect to the Cost of the Initial
Facilities.

(iii) If required by the terms of Section 4.01(f)(ii), each Member’s Capital
Account shall be adjusted to reflect any additional Capital Contributions
actually received by the Company from such Member and the application of
Section 4.05 hereof, and each Member’s Sharing Ratio shall be adjusted to equal
to such Member’s adjusted Capital Account (reduced by the portion of any Capital
Account attributable to any Priority Interest) divided by the sum of the
adjusted Capital Accounts (reduced by the portion of any Capital Account
attributable to any Priority Interest) of all Members.

4.02 Loans. (a) If an Ultramajority Interest of the Management Committee
determines that the Company needs funds, then, rather than calling for Capital
Contributions, an Ultramajority Interest of the Management Committee may issue
or cause to be issued a written request to each Member for the making of loans
to the Company at such times, in such amounts and under such terms and
conditions as an Ultramajority Interest of the Management Committee shall
approve, provided that the Management Committee shall not call for loans rather
than Capital Contributions if doing so would breach any Financing Commitment or
any other agreement of the Company. All amounts received from a Member after the
date specified in Section 4.02(b)(iv) by the Company pursuant to this
Section 4.02 shall be accompanied by interest

 

27



--------------------------------------------------------------------------------

on such overdue amounts (and the default shall not be cured unless such interest
is also received by the Company), which interest shall be payable to the Company
and shall accrue from and after such specified date at the Default Rate. Any
such interest paid shall be credited to the respective Capital Accounts of all
the Members, on a pro rata basis in accordance with their respective Sharing
Ratios as of the date such payment is made to the Company, but shall not be
considered part of the principal of the loan.

(b) Each written request issued pursuant to Section 4.02(a) shall contain the
following information:

(i) The total amount of loans requested from all Members;

(ii) The amount of the loan requested from the Member to whom the request is
addressed, such amount to be calculated in proportion to the Sharing Ratio of
such Member;

(iii) The purpose for which the funds are to be applied in such reasonable
detail as the Management Committee shall direct;

(iv) The date by which the loans to the Company shall be made (which date shall
not be less than 30 Days following the date the request is given, unless a
sooner date is approved by the Management Committee) and the method of payment,
provided that such date and method shall be the same for each of the Members;
and

(v) All terms concerning the repayment of or otherwise relating to such loans,
provided that such terms shall be the same for each of the Members.

(c) Each Member agrees that it shall make its respective loans in accordance
with requests issued pursuant to Section 4.02(a).

4.03 No Other Contribution Obligations. No Member shall be required or permitted
to make any Capital Contributions or loans to the Company except pursuant to
this Article 4.

4.04 Return of Contributions. Except as expressly provided herein, a Member is
not entitled to the return of any part of its Capital Contributions or to be
paid interest in respect of either its Capital Account or its Capital
Contributions. An unrepaid Capital Contribution is not a liability of the
Company or of any Member. A Member is not required to contribute or to lend any
cash or property to the Company to enable the Company to return any Member’s
Capital Contributions.

4.05 Capital Accounts. (a) Each Member’s Capital Account shall be increased by
(i) the amount of money contributed by that Member to the Company, (ii) the fair
market value of property contributed by that Member to the Company (net of
liabilities secured by such contributed property that the Company is considered
to assume or take subject to under Section 752 of the Code), and
(iii) allocations to that Member of Company income and gain (or items thereof),
including income and gain exempt from tax and income and gain described in
Treasury Regulation § 1.704-1(b)(2)(iv)(g), but excluding income and gain
described in Treasury Regulation § 1.704-1(b)(4)(i), and shall be decreased by
(iv) the amount of money distributed to that

 

28



--------------------------------------------------------------------------------

Member by the Company, (v) the fair market value of property distributed to that
Member by the Company (net of liabilities secured by such distributed property
that such Member is considered to assume or take subject to under Section 752 of
the Code), (vi) allocations to that Member of expenditures of the Company
described (or treated as described) in Section 705(a)(2)(B) of the Code, and
(vii) allocations of Company loss and deduction (or items thereof), including
loss and deduction described in Treasury Regulation § 1.704-1(b)(2)(iv)(g), but
excluding items described in (vi) above and loss or deduction described in
Treasury Regulation § 1.704-1(b)(4)(i) or 1.704-1(b)(4)(iii). The Members’
Capital Accounts shall also be maintained and adjusted as permitted by the
provisions of Treasury Regulation § 1.704-1(b)(2)(iv)(f) and as required by the
other provisions of Treasury Regulation §§ 1.704-1(b)(2)(iv) and 1.704-1(b)(4),
including adjustments to reflect the allocations to the Members of depreciation,
depletion, amortization, and gain or loss as computed for book purposes rather
than the allocation of the corresponding items as computed for tax purposes, as
required by Treasury Regulation § 1.704-1(b)(2)(iv)(g). Thus, the Members’
Capital Accounts shall be increased or decreased to reflect a revaluation of the
Company’s property on its books based on the fair market value of the Company’s
property on the date of adjustment (as determined pursuant to Section 4.05(b)),
immediately prior to (A) the contribution of money or other property to the
Company by a new or existing Member as consideration for a Membership Interest
or an increased Sharing Ratio, (B) the distribution of money or other property
by the Company to a Member as consideration for a Membership Interest, or
(C) the liquidation of the Company. A Member who has more than one Membership
Interest shall have a single Capital Account that reflects all such Membership
Interests, regardless of the class of Membership Interests owned by such Member
and regardless of the time or manner in which such Membership Interests were
acquired. Upon the Disposition of all or a portion of a Membership Interest, the
Capital Account of the Disposing Member that is attributable to such Membership
Interest shall carry over to the Assignee in accordance with the provisions of
Treasury Regulation § 1.704-1(b)(2)(iv)(l). The Capital Accounts shall not be
deemed to be, nor have the same meaning as, the capital account of the Company
under the NGA.

(b) Whenever the fair market value of the Company’s property is required to be
determined pursuant to the third and fourth sentences of Section 4.05(a), the
Management Committee shall propose such a fair market value in a notice to the
Members. If any other Member disagrees with such determination, such Member
shall notify the other Members of such disagreement within 10 Business Days of
receiving such notice. If such Dispute is not resolved within five Business Days
after such notice, any Member may submit such Dispute to binding arbitration by
delivering an Arbitration Notice. All of the provisions of Article 11 shall
apply to such arbitration, with the following exceptions: (i) the Arbitrator
shall be an appraiser or investment banking firm having recognized expertise in
the valuation of natural gas transmission pipelines; (ii) the 20-Day period in
Section 11.03(b) shall be a five-Business Day period; and (iii) the 90-Day
period in Section 11.04 shall be a 20-Day period.

4.06 Failure to Make a Capital Contribution.

(a) General. If any Member fails to make a Capital Contribution as requested by
the Management Committee (or on behalf of the Management Committee under
Section 4.01(d) or pursuant to Section 4.01(e)) in a Capital Call validly and
timely issued pursuant to Section 4.01 of this Agreement (each such Member being
a “Non-Contributing Member”), and if such failure continues for more than 15
Days after the date on which it is due, the Members that have contributed their
Capital Contribution (each, a “Contributing Member”) may (without limitation as
to other remedies that may be available) thereafter elect to:

 

29



--------------------------------------------------------------------------------

(i) treat the Non-Contributing Member’s failure to contribute as a Default by
giving notice thereof to the Non-Contributing Member, in which event the
provisions of this Agreement regarding the commission of a Default by a Member
shall apply (but if the Capital Call is for the payment of a Matured Financing
Obligation, the Default shall be immediate on the giving of such notice and the
30 Day cure period contemplated in the definition of Default shall not apply);
notwithstanding the foregoing, this Section 4.06(a)(i) shall not apply in the
case of a Capital Call issued by an individual Member under Section 4.01(d)
above; or

(ii) pay the portion of the Capital Contribution owed and unpaid by the
Non-Contributing Member (the “Additional Contribution”) in which event the
Contributing Members that elect to fund the Non-Contributing Members’ share (the
“Additional Contribution Members”) may treat the contribution as one of: (A) a
Capital Contribution resulting in the Additional Contribution Members receiving
a Priority Interest under Section 4.06(b), or (B) a permanent capital
contribution that results in an adjustment of Membership Interests under
Section 4.06(c), as determined by the Additional Contribution Members as set
forth below.

No Contributing Member shall be obligated to make either election (i) or
(ii) above. The decision of the Contributing Members to elect (i) or (ii) above
shall be made by the determination of the Contributing Members holding the
majority of the Sharing Ratios of all Contributing Members, but (ii) above may
not be elected unless at such time of determination there is one or more
Additional Contribution Members. The decision of the Additional Contribution
Members to elect (ii)(A) or (ii)(B) above shall be made by the determination of
the Additional Contribution Members holding the majority of the Sharing Ratios
of all Additional Contribution Members. Unless and until such election is made,
payment of the Additional Contribution shall be treated as a Priority Interest
under (ii)(A) above. If the Additional Contribution Members make the election
under (ii)(A) above to treat the contribution as a contribution for which they
receive a Priority Interest, then the Additional Contribution Members will have
the option, exercisable at any time thereafter (by the election of Additional
Contribution Members holding a majority of the Sharing Ratios of all Additional
Contribution Members) upon 30 Days prior written notice to the other Members, to
change their election such that the amount of the payment of the
Non-Contributing Members’ portion of the Capital Contribution (less any amounts
received by the Additional Contribution Members as a payment of the applicable
Priority Interest (other than payment of the return amount forming a part
thereof)) shall be treated as an Additional Contribution as provided in
Section 4.06(c). In such event, the accrued and unpaid return forming part of
the Priority Interest shall not be treated as an Additional Contribution but
shall continue as a Priority Interest as provided in Section 4.06(b) below (with
such amount to continue to compound return thereon).

(b) Priority Interest. If the Additional Contribution Members elect to treat the
payment of Additional Contribution as a contribution for which the Additional
Contribution Members receive a Priority Interest, then the following shall
apply:

(i) Each Additional Contribution Member shall receive a Priority Interest in the
distributions from the Company that would otherwise be due and payable to the
Non-

 

30



--------------------------------------------------------------------------------

Contributing Member(s). The Priority Interest received by each Additional
Contribution Member shall be in the proportion that the amount of the Additional
Contribution paid by such Additional Contribution Member bears to the amount of
the Additional Contributions made by all Additional Contribution Members (each
Additional Contribution Member’s percentage share of the Priority Interests
shall be its “Priority Interest Sharing Ratio”). All distributions from the
Company, including all distributions pursuant to Section 5.01 and Section 5.02,
that would otherwise be due and payable to the Non-Contributing Member(s)
instead shall be paid to the Additional Contribution Members in accordance with
their respective Priority Interest Sharing Ratio and no distribution shall be
made from the Company to any Non-Contributing Member until all Priority
Interests have terminated. The Priority Interest shall terminate with respect to
an Additional Contribution Member when that Additional Contribution Member has
received either through the distributions it receives under its Priority
Interest or through payment(s) to it by the Non-Contributing Member(s) (which
payment(s) may be made by the Non-Contributing Member(s) at any time) of an
amount equal to the Additional Contribution made by such Member, plus a return
thereon of 14% per annum (compounded monthly on the outstanding balance). For
the purpose of making such calculation, all amounts received by an Additional
Contribution Member shall be deemed to be applied first against a return on, and
then to a return of the amount of, the Additional Contribution. For purposes of
maintaining Capital Accounts, any amount paid by a Non-Contributing Member to a
Contributing Member to reduce and/or terminate a Priority Interest shall be
treated as though such amount were contributed by the Non-Contributing Member to
the Company and thereafter distributed by the Company to the Contributing Member
with respect to its Priority Interest.

(ii) The Priority Interests shall not alter the Sharing Ratios of the Members in
the Company, nor shall the Priority Interests alter any distributions to the
Contributing Members (in their capacity as Contributing Members, as opposed to
their capacity as Additional Contribution Members) in accordance with their
respective Sharing Ratios. Notwithstanding any provision in this Agreement to
the contrary, a Member may not dispose of all or a portion of its Priority
Interest except to a Person to whom it disposes all or the applicable pro rata
portion of its Membership Interest after compliance with the requirements of
this Agreement in connection therewith.

(iii) For so long as any Additional Contribution Member holds a Priority
Interest, neither any Non-Contributing Member nor its Representative (except for
a Non-Contributing Member that has paid to the Additional Contribution Member(s)
all of the amount of the Additional Contribution attributable to such
Non-Contributing Member in accordance with Section 4.06(b)(i)) shall have the
right to vote its Membership Interest (or Sharing Ratio) under the Agreement
with respect to any decision regarding distributions from the Company, and any
distribution to which such Non-Contributing Member is entitled shall be paid to
the Additional Contribution Members in respect of the Priority Interest.

(iv) No Member that is a Non-Contributing Member may Dispose of its Membership
Interest unless at the closing of such Disposition, either the Non-Contributing
Member or the proposed Assignee pays the amount necessary to terminate the
Priority Interest arising from such Non-Contributing Member’s failure to
contribute. No Assignee shall be admitted to the Company as a Member until
compliance with this Section 4.06(b)(iv) has occurred.

 

31



--------------------------------------------------------------------------------

(c) Permanent Contribution. Subject to Section 4.06(a), if the Additional
Contribution Members elect under Section 4.06(a)(ii) to treat the Additional
Contribution as a permanent capital contribution, then each Additional
Contribution Member that funds a portion of the Additional Contribution shall
have its Capital Account increased accordingly and the Members’ Membership
Interests and Sharing Ratios will be automatically adjusted to equal each
Member’s adjusted Capital Account (reduced by the portion of any Capital Account
attributable to any Priority Interest) when expressed as a percentage of the sum
of all Members’ adjusted Capital Accounts (reduced by the portion of any Capital
Account attributable to any Priority Interest).

(d) Further Assurance. Each Member shall execute and deliver any additional
documents and instruments and perform any additional acts that may be reasonably
necessary or appropriate to effectuate and perform the provisions of this
Section 4.06.

ARTICLE 5

DISTRIBUTIONS AND ALLOCATIONS

5.01 Distributions. Within 45 Days following the end of each Quarter, the
Management Committee shall approve the amount of Available Cash with respect to
such Quarter, and an amount equal to 100% of Available Cash with respect to such
Quarter shall, subject to Section 18-607 of the Delaware Act, be distributed in
accordance with this Article 5 to the Members (other than a Breaching Member or
Member in Default) in proportion to their respective Sharing Ratios (calculated
at the time the amounts of such distributions are made).

5.02 Distributions on Dissolution and Winding-Up. Upon the dissolution and
winding-up of the Company, after adjusting the Capital Accounts for all
distributions made under Section 5.01 and all allocations under Article 5, all
available proceeds distributable to the Members as determined under
Section 12.02 shall be distributed to all of the Members (other than a Breaching
Member or Member in Default) in amounts equal to the Members’ positive Capital
Account balances.

5.03 Allocations. (a) For purposes of maintaining the Capital Accounts pursuant
to Section 4.05 and for income tax purposes, except as provided in Sections
5.03(b), (c), (d) and (e), each item of income, gain, loss, deduction and credit
of the Company shall be allocated to the Members in accordance with their
respective Sharing Ratios.

(b) With respect to each period during which a Priority Interest is outstanding,
each Additional Contribution Member shall be allocated items of income and gain
in an amount equal to the return that accrues with respect to such Additional
Contribution Member’s Additional Contribution pursuant to Section 4.06(b)(i)
prior to any allocation of any items to the Members pursuant to Section 5.03(a).

(c) For income tax purposes, income, gain, loss, and deduction with respect to
property contributed to the Company by a Member or revalued pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(f) shall be allocated among the Members in
a manner that takes into account the variation between the adjusted tax basis of
such property and its book value, as required by Section 704(c) of the Code and
Treasury Regulation Section 1.704-1(b)(4)(i), using the remedial allocation
method permitted by Treasury Regulation Section 1.704-3(d).

 

32



--------------------------------------------------------------------------------

(d) In the event any Member receives any adjustments, allocations, or
distributions described in Treasury Regulation, Sections
1.704-1(b)(2)(ii)(d)(4), (5), or (6), items of Company income and gain shall be
specially allocated to the Members in an amount and in a manner sufficient to
eliminate, to the extent required by Treasury Regulations, any deficit balance
in the Member’s Capital Account (as adjusted in accordance with Treasury
Regulation Section 1-704-1(b)(2)(ii)(d) created by such adjustments,
allocations, or distributions as quickly as possible.

(e) Any item of income, gain, loss or deduction that is required to be allocated
among the Members in a manner other than the manner otherwise prescribed in this
Section 5.03 in order to comply with Treasury Regulation Sections 1.704-1 and
1.704-2 shall be allocated among the Members in accordance with such Treasury
Regulations (the “Regulatory Allocations”). However, the Regulatory Allocations
shall be taken into account in allocating other items of income, gain, loss and
deduction among the Members so that, to the extent possible, the net amount of
such allocations of other items and the Regulatory Allocations to the Members
will be equal to the net amount that would have been allocated to the Members if
the Regulatory Allocations had not occurred.

5.04 Varying Interests. All items of income, gain, loss, deduction or credit
shall be allocated, and all distributions shall be made, to the Persons shown on
the records of the Company to have been Members as of the last calendar day of
the period for which the allocation or distribution is to be made.
Notwithstanding the foregoing, if during any taxable year there is a change in
any Member’s Sharing Ratio, the Members agree that their allocable shares of
such items for the taxable year shall be determined on any method determined by
the Management Committee to be permissible under Code Section 706 and the
related Treasury Regulations to take account of the Members’ varying Sharing
Ratios.

ARTICLE 6

MANAGEMENT

6.01 Generally. The management of the Company is fully vested in the Members. As
further described below, to facilitate the orderly and efficient management of
the Company, the Members shall act (a) collectively as a “committee of the
whole” pursuant to Section 6.02, and (b) through the delegation of certain
duties and authority to the Operator and the Officers. Subject to the express
provisions of this Agreement, each Member agrees that it will not exercise its
authority under the Act to bind or commit the Company to agreements,
transactions or other arrangements, or to hold itself out as an agent of the
Company.

6.02 Management Committee. The Members shall act collectively through meetings
as a “committee of the whole,” which is hereby named the “Management Committee.”
Decisions or actions taken by the Management Committee in accordance with the
provisions of this Agreement shall constitute decisions or actions by the
Company and shall be binding on each Member, Representative, Officer and
employee of the Company. The Management Committee shall conduct its affairs in
accordance with the following provisions and the other provisions of this
Agreement:

 

33



--------------------------------------------------------------------------------

(a) Representatives.

(i) Designation. To facilitate the orderly and efficient conduct of Management
Committee meetings, each Member shall notify in writing the other Members, from
time to time, of the identity of (A) one of its officers, employees or agents
who, at no cost or expense to the Company, will represent it at such meetings (a
“Representative”), and (B) at least one, but not more than two, of its officers,
employees or agents, who will represent it at any meeting that the Member’s
Representative is unable to attend (each an “Alternate Representative”). (The
term “Representative” shall also refer to any Alternate Representative that is
actually performing the duties of the applicable Representative.) The initial
Representative and Alternate Representative(s) of each Member are set forth in
Exhibit A. A Member may designate a different Representative or Alternate
Representatives for any meeting of the Management Committee by notifying in
writing each of the other Members at least three Business Days prior to the
scheduled date for such meeting; provided, however, that if giving such advance
notice is not feasible, then such new Representative or Alternate
Representatives shall present written evidence of his or her authority at the
commencement of such meeting.

(ii) Authority. Each Representative shall have the full authority to act on
behalf of the Member that designated such Representative; the action of a
Representative at a meeting (or through a written consent) of the Management
Committee shall bind the Member that designated such Representative; and the
other Members shall be entitled to rely upon such action without further inquiry
or investigation as to the actual authority (or lack thereof) of such
Representative. In addition, the act of an Alternate Representative shall be
deemed the act of the Representative for which such Alternate Representative is
acting, without the need to produce evidence of the absence or unavailability of
such Representative.

(iii) DISCLAIMER OF DUTIES; INDEMNIFICATION. EACH REPRESENTATIVE SHALL
REPRESENT, AND OWE DUTIES TO, ONLY THE MEMBER THAT DESIGNATED SUCH
REPRESENTATIVE (THE NATURE AND EXTENT OF SUCH DUTIES BEING AN INTERNAL CORPORATE
AFFAIR OF SUCH MEMBER), AND NOT TO THE COMPANY, ANY OTHER MEMBER OR
REPRESENTATIVE, OR ANY OFFICER OR EMPLOYEE OF THE COMPANY OR OF ANY MEMBER. THE
PROVISIONS OF SECTION 6.02(f)(ii) SHALL ALSO INURE TO THE BENEFIT OF EACH
MEMBER’S REPRESENTATIVE. THE COMPANY SHALL INDEMNIFY, PROTECT, DEFEND, RELEASE
AND HOLD HARMLESS EACH REPRESENTATIVE FROM AND AGAINST ANY CLAIMS ASSERTED BY OR
ON BEHALF OF ANY PERSON (INCLUDING ANOTHER MEMBER), OTHER THAN THE MEMBER THAT
DESIGNATED SUCH REPRESENTATIVE, THAT ARISE OUT OF, RELATE TO OR ARE OTHERWISE
ATTRIBUTABLE TO SUCH REPRESENTATIVE’S SERVICE ON THE MANAGEMENT COMMITTEE.

(iv) Attendance. Each Member shall use all reasonable efforts to cause its
Representative or Alternate Representative to attend each meeting of the
Management Committee, unless its Representative is unable to do so because of a
“force majeure” event or other event beyond his reasonable control, in which
event such Member shall use all reasonable efforts to cause its Representative
or Alternate Representative to participate in the meeting by telephone pursuant
to Section 6.02(h).

 

34



--------------------------------------------------------------------------------

(b) Chairman. One of the Representatives will be designated as Chairman of the
Management Committee to preside over meetings of the Management Committee and to
have such authority and perform such duties as the Management Committee may
delegate from time to time. Unless the Management Committee decides otherwise,
the Chairman shall be the Representative of the Member having the largest
Sharing Ratio. If two or more Members are tied with the “largest” Sharing Ratio,
then the Chairmanship shall be rotated on an annual basis among the
Representatives of such Members (with such rotation proceeding with the Members
alphabetically). Any Member may waive its right to the Chairmanship. The initial
Chairman is set forth in Section 6.02(k).

(c) Procedures. The Chairman shall cause to be maintained written minutes of
each Management Committee meeting, which shall be submitted to the Members for
approval within a reasonable time after each meeting. The Management Committee
may adopt whatever rules and procedures relating to its activities as it may
deem appropriate, provided that such rules and procedures shall not be
inconsistent with or violate the provisions of this Agreement.

(d) Time and Place of Meetings. The Management Committee shall meet quarterly,
subject to more or less frequent meetings upon approval of the Management
Committee. Notice of, and an agenda for, all Management Committee meetings shall
be provided by the Chairman to all Members at least five Days prior to the date
of each meeting, together with proposed minutes of the previous Management
Committee meeting (if such minutes have not been previously ratified). Special
meetings of the Management Committee may be called at such times, and in such
manner, as any Member deems necessary. Any Member calling for any such special
meeting shall notify the Chairman, who in turn shall notify all Members of the
date and agenda for such meeting at least five Days prior to the date of such
meeting. Such five-Day period may be shortened by the Management Committee,
acting through a Unanimous Interest. All meetings of the Management Committee
shall be held at a location designated by the Chairman. Attendance of a Member
at a meeting of the Management Committee shall constitute a waiver of notice of
such meeting, except where such Member attends the meeting for the express
purpose of objecting to the transaction of any business on the ground that the
meeting is not lawfully called or convened.

(e) Quorum. The presence in person or by phone of a Majority Interest shall
constitute a quorum for the transaction of business at any meeting of the
Management Committee.

(f) Voting.

(i) Voting by Sharing Ratios; Voting Thresholds. Except as provided otherwise in
this Agreement, voting shall be in proportion to the Members’ respective Sharing
Ratios. Set forth below are definitions of the principal voting thresholds that
are required to approve certain actions (such thresholds being subject to
adjustment pursuant to Section 6.02(f)(iii)):

(A) “Unanimous Interest” means all of the Members not in Default;

(B) “Ultramajority Interest” means two or more Members not in Default holding
among them at least 80% of the Sharing Ratios; provided, however, that (I) any
Members that are Affiliates of one another shall count as a single Member for
purposes of determining whether two or more Members have approved the applicable
matter, and (II) if there is only one Member not in Default, then Ultramajority
Interest shall mean one Member holding at least 80% of the Sharing Ratios;

 

35



--------------------------------------------------------------------------------

(C) “Supermajority Interest” means one or more Members not in Default holding
among them at least 62.5% of the Sharing Ratios; provided, however, that any
Members that are Affiliates of one another shall count as a single Member for
purposes of determining whether two or more Members have approved the applicable
matter; and

(D) “Majority Interest” means one or more Members not in Default holding among
them at least a majority of the Sharing Ratios; provided, however, that any
Members that are Affiliates of one another shall count as a single Member for
purposes of determining whether two or more Members have approved the applicable
matter.

Except for matters that require the approval of a Unanimous Interest,
Ultramajority Interest or a Supermajority Interest pursuant to the provisions of
this Agreement, the vote of a Majority Interest shall constitute the action of
the Management Committee.

(ii) DISCLAIMER OF DUTIES. WITH RESPECT TO ANY VOTE, CONSENT OR APPROVAL AT ANY
MEETING OF THE MANAGEMENT COMMITTEE OR OTHERWISE UNDER THIS AGREEMENT, EACH
MEMBER MAY GRANT OR WITHHOLD SUCH VOTE, CONSENT OR APPROVAL (A) IN ITS SOLE AND
ABSOLUTE DISCRETION, (B) WITH OR WITHOUT CAUSE, (C) SUBJECT TO SUCH CONDITIONS
AS IT SHALL DEEM APPROPRIATE, AND (D) WITHOUT TAKING INTO ACCOUNT THE INTERESTS
OF, AND WITHOUT INCURRING LIABILITY TO, THE COMPANY, ANY OTHER MEMBER OR
REPRESENTATIVE, OR ANY OFFICER OR EMPLOYEE OF THE COMPANY OR OF ANY OTHER MEMBER
(COLLECTIVELY, “SOLE DISCRETION”). THE PROVISIONS OF THIS SECTION 6.02(f)(ii)
SHALL APPLY NOTWITHSTANDING THE NEGLIGENCE, GROSS NEGLIGENCE, WILLFUL
MISCONDUCT, STRICT LIABILITY OR OTHER FAULT OR RESPONSIBILITY OF A MEMBER OR ITS
REPRESENTATIVE.

(iii) Exclusion of Certain Members and Their Sharing Ratios. With respect to any
vote, consent or approval, any Breaching Member, Member in Default or Withdrawn
Member shall be excluded from such decision (as contemplated by
Section 10.03(b)), and the Sharing Ratio of such Breaching Member, Member in
Default or Withdrawn Member shall be disregarded in calculating the voting
thresholds in Section 6.02(f)(i). In addition, if any other provision of this
Agreement provides that a Majority Interest, Supermajority Interest,
Ultramajority Interest or Unanimous Interest is to be calculated without
reference to the Sharing Ratio of a particular Member, then the applicable
voting threshold in Section 6.02(f)(i) shall be deemed adjusted accordingly.

(g) Action by Written Consent. Any action required or permitted to be taken at a
meeting of the Management Committee may be taken without a meeting, without
prior notice, and without a vote if a consent or consents in writing, setting
forth the action so taken, is signed or approved (either in writing or by
electronic transmission) by the Members holding the requisite Sharing Ratios
that could have taken the action at a meeting of the Management Committee
(including satisfying quorum requirements). Such consent shall have the same
force and effect as a resolution or consent approved at such a meeting.

 

36



--------------------------------------------------------------------------------

(h) Meetings by Telephone. Members may participate in and hold such meeting by
means of conference telephone, videoconference or similar communications
equipment by means of which all persons participating in the meeting can hear
each other. Participation in such a meeting shall constitute presence in person
at such meeting, except where a Member participates in the meeting for the
express purpose of objecting to the transaction of any business on the ground
that the meeting is not lawfully called or convened.

(i) Matters Requiring Management Committee Approval. Notwithstanding any other
provision of this Agreement, none of the following actions may be taken by, or
on behalf of, the Company without first obtaining the vote of the Management
Committee described below:

(i) Unanimous Interest. The following actions shall require the approval of a
Unanimous Interest:

(A) dissolution of the Company pursuant to Section 12.01(a);

(B) causing or permitting the Company to become Bankrupt (but this provision
shall not be construed to require any Member to ensure the profitability or
solvency of the Company);

(C) conducting any activity or business that may generate income for federal
income tax purposes that may not be “qualifying income” (as such term is defined
pursuant to Section 7704 of the Code); and

(D) the actions specified in Sections 6.02(d) and 13.05 or any other express
provision of this Agreement requiring the approval of a Unanimous Interest.

(ii) Ultramajority Interest. The following actions shall require the approval of
an Ultramajority Interest:

(A) the Disposition or abandonment of all or substantially all of the Company’s
assets;

(B) causing or permitting the Company to merge, consolidate or convert into any
other entity;

(C) providing for the basic geographic configuration, points of receipt and
delivery, pipeline diameter or design capacity of the Initial Facilities to be
materially different from that set forth in the form of the FERC Application for
the Initial Facilities;

(D) amending or terminating the CO&M Agreement;

(E) entering into any Financing Commitment;

 

37



--------------------------------------------------------------------------------

(F) causing any Encumbrance to be placed on the Facilities or any other material
asset of the Company; and

(G) any other action that, pursuant to an express provision of this Agreement,
requires the approval of an Ultramajority Interest.

(iii) Supermajority Interest. The following actions shall require the approval
of a Supermajority Interest:

(A) calling for loans to the Company pursuant to Section 4.02 rather than
Capital Contributions pursuant to Section 4.01;

(B) approving or amending the annual Capital Budget and Operating Budget for the
Company (with it being understood that the last approved Capital Budget or
Operating Budget shall be used, and deemed approved, for any subsequent period
until the new Capital Budget or Operating Budget (as applicable) for that period
is so approved), including the parameters within which the Operator and Officers
are authorized to expend Company funds without further Management Committee
approval;

(C) selecting a different name for the Company;

(D) approving accounting procedures for the Company; and

(G) any other action that, pursuant to an express provision of this Agreement,
requires the approval of a Supermajority Interest.

(iv) Majority Interest. A Majority Interest shall be required to approve (A) the
amount of Available Cash with respect to each Quarter, (B) any action that
pursuant to an express provision of this Agreement requires the approval of a
Majority Interest, or (C) any other action that requires the approval of the
Management Committee but does not expressly require the approval of a Unanimous
Interest, an Ultramajority Interest, or a Supermajority Interest.

(j) Subcommittees. The Management Committee may create such subcommittees, and
delegate to such subcommittees such authority and responsibility, and rescind
any such delegations, as it may deem appropriate. Notwithstanding the foregoing,
the Management Committee may not delegate to such subcommittees authority or
responsibility for any matters for which approval of the Management Committee by
a Unanimous Interest, an Ultramajority Interest or a Supermajority Interest is
required hereunder.

(k) Officers. (i) The Members hereby appoint the following Persons as Officers
of the Company to serve until they are removed from office by the Management
Committee or until their resignations are accepted and their successors are
appointed by the Management Committee:

 

38



--------------------------------------------------------------------------------

Office

  

Name

Chairman    Frank J. Ferazzi Treasurer    Richard D. Rodekohr Assistant
Treasurer    Jeffrey P. Heinrichs Assistant Treasurer    Peter S. Burgess
Assistant Treasurer    Anthony W. Rackley Secretary    Sarah C. Miller Assistant
Secretary    William H. Gault Assistant Secretary    David A. Glenn

(ii) The Management Committee may designate other Persons to be Officers of the
Company (with such titles as designated by the Management Committee). Subject to
the other provisions of this Agreement, the above Officers and any Officers
hereafter designated by the Management Committee shall have such authority and
perform such duties as the Management Committee may delegate to them and shall
serve at the pleasure of the Management Committee and report to the Management
Committee.

(iii) Any person dealing with the Company shall be entitled to rely on a
certificate of the Secretary or any Assistant Secretary as conclusive evidence
of the incumbency of any Officer and his or her authority to take action on
behalf of the Company and shall be entitled to rely on a copy of any resolution
or other action taken by the Committee and certified by any Officer not named in
the resolution, as conclusive evidence of such action of the authority of the
Officer referred to in such resolution to bind the Company to the extent set
forth therein.

(iv) The foregoing appointments replace the Officer designations under the LLC
Agreement and such Officers designated under the LLC Agreement are hereby
removed effective as of the Effective Date. The Members hereby confirm that any
and all actions heretofore taken by such Officers within the terms of the LLC
Agreement are hereby approved, ratified and confirmed as the acts and deeds of
the Company.

6.03 Construction, Operation and Management Agreement

(a) Subject to approval by an Ultramajority Interest of the Management
Committee, the Company shall enter into a Construction, Operation, and
Management Agreement with the Operator or another Affiliate of Williams (the
“CO&M Agreement”), which will set forth (a) the services to be provided by the
Operator to the Company, (b) provisions for the payment to the Operator of its
Reimbursable Costs and any other payments approved by the Management Committee,
(c) the circumstances under which the CO&M Agreement may be terminated by the
Company or by the Operator, (d) the audit rights of the Company with respect to
the Operator, (e) the indemnification of the Operator by the Company, and
(f) any other provisions that are consistent with the provisions of this
Agreement and approved by an Ultramajority Interest of the Management Committee.
It is anticipated that the CO&M Agreement contemplated by this Section 6.03(a)
with the Operator will be executed concurrently with the execution of this
Agreement. If at any time Williams Disposes of all of its Membership Interest,
the Member with the largest Sharing Ratio shall have the right to appoint the
Operator, and the Company and such successor Operator shall promptly negotiate
in good faith a superseding CO&M Agreement.

 

39



--------------------------------------------------------------------------------

(b) The CO&M Agreement entered into by the Company with the Operator shall not
be amended nor shall the Company’s right to terminate the CO&M Agreement be
exercised without first obtaining the consent of an Ultramajority Interest.

6.04 Conflicts of Interest. (a) Notwithstanding Section 6.04(b), the Members and
their Affiliates shall be prohibited from competing with the Company in the
following circumstances:

(i) Until the end of the Term, the Members and their Affiliates may only
develop, construct, own, acquire and operate the Facilities through the Company
or otherwise in accordance with this Agreement.

(ii) Until the end of the Term, the Members and their Affiliates may only
develop, construct, own, acquire and operate Construction Capital Opportunities
and Acquisition Capital Opportunities through the Company or otherwise in
accordance with this Agreement.

The provisions of this Section 6.04(a) shall continue to bind a Withdrawn Member
and its Affiliates until the third anniversary of such Withdrawal, but not
thereafter. The Members agree that the provisions of this Section 6.04(a) are
necessary (I) to further the purposes, business and activities of the Company,
and (II) to protect confidential and proprietary information regarding the
Company, to which the Members will have access pursuant to this Agreement. The
Members agree that no adequate remedy at law exists for a breach or threatened
breach of any of the provisions of this Section 6.04(a), the continuation of
which unremedied will cause the Company and the other Members to suffer
irreparable harm. Accordingly, the Members agree that the Company and the other
Members shall be entitled, in addition to other remedies that may be available
to them, to immediate injunctive relief from any breach of any of the provisions
of this Section 6.04(a) and to specific performance of their rights hereunder,
as well as to any other remedies available at law or in equity, pursuant to
Section 11.04.

(b) Subject to Sections 6.04(a), 7.02 and 7.03, a Member or an Affiliate of a
Member may engage in and possess interests in other business ventures of any and
every type and description, independently or with others, including ones in
competition with the Company, with no obligation to offer to the Company, any
other Member or any Affiliate of another Member the right to participate
therein. Subject to Sections 6.04(a), 7.02 and 7.03, the Company may transact
business with any Member or Affiliate thereof, provided the terms of those
transactions are approved by an Ultramajority Interest of the Management
Committee or expressly contemplated by this Agreement or the CO&M Agreement.
Without limiting the generality of the foregoing, the Members recognize and
agree that their respective Affiliates currently engage in certain activities
involving natural gas and electricity marketing and trading (including futures,
options, swaps, exchanges of future positions for physical deliveries and
commodity trading), production, gathering, processing, storage, transportation
and distribution, electric generation, development and ownership, as well as
other commercial activities related to natural gas and that these and other
activities by Members’ Affiliates may be based on natural gas that is shipped
through the Facilities or otherwise made possible or more profitable by reason
of the Company’s activities (herein referred to as “Affiliate’s Outside
Activities”). Subject to Sections 6.04(a), 7.02 and 7.03, (i) no Affiliate of a
Member shall be restricted in its right to conduct, individually or jointly with
others, for its own account any Affiliate’s Outside Activities, and (ii) no
Member or its Affiliates shall have any duty or obligation,

 

40



--------------------------------------------------------------------------------

express or implied, fiduciary or otherwise, to account to, or to share the
results or profits of such Affiliate’s Outside Activities with, the Company, any
other Member or any Affiliate of any other Member, by reason of such Affiliate’s
Outside Activities. The provisions of this Section 6.04(b) constitute an
agreement to modify or eliminate certain fiduciary duties pursuant to the
provisions of Section 18-1101 of the Act.

(c) Notwithstanding any other provision in this Agreement, if the Company and a
Member or an Affiliate thereof propose to enter into or amend a contract or
arrangement with each other (a “Contract Decision”), or if a dispute arises
between the Company and an Affiliate of a Member under a Gas Transportation
Service Agreement or any other contract or arrangement, any such Contract
Decision that is not resolved by discussion among the Management Committee shall
be resolved in accordance with Article 11, unless such Contract Dispute is
within the primary jurisdiction of the FERC.

6.05 Indemnification for Breach of Agreement. Each Member shall indemnify,
protect, defend, release and hold harmless each other Member, its
Representative, its Affiliates, and its and their respective directors,
officers, trustees, employees and agents from and against any Claims asserted by
or on behalf of any Person (including another Member) that result from a breach
by the indemnifying Member of this Agreement; provided, however, that this
Section 6.05 shall not (a) apply to any Claim or other matter for which a Member
(or its Representative) has no liability or duty, or is indemnified or released,
pursuant to Section 6.02(a)(iii), 6.02(f)(ii) or 6.04 or pursuant to the terms
of the CO&M Agreement or (b) hold the indemnified Person harmless from special,
punitive, indirect, consequential or exemplary damages if the indemnified Person
is legally obligated to pay such damages to another Person.

6.06 Insurance Coverage. The Operator shall be instructed to acquire and
maintain insurance for the Company and the Facilities as set forth in the CO&M
Agreement. Any premiums or other amounts due in connection with such insurance
shall either be reimbursed to the Operator by the Company in accordance with the
CO&M Agreement or funded directly by the Company.

ARTICLE 7

DEVELOPMENT OF FACILITIES

7.01 Development of Initial Facilities.

(a) Approval of Initial Facilities and Precedent Agreements. The Members hereby
approve the development of the Initial Facilities, including the acquisition of
Necessary Regulatory Approvals for the Initial Facilities and the construction,
ownership, operation and maintenance of the Initial Facilities, provided that
such approval is subject to Section 7.01(b). Further, the Members hereby approve
the Precedent Agreements listed in Exhibit C.

(b) Acceptance of FERC Certificate for Initial Facilities. No later than 10 Days
prior to the FERC Response Date, the Management Committee shall vote on whether
the FERC Certificate for the Initial Facilities is substantially in form and
substance as requested by the Company and, if not, whether such FERC Certificate
has a material adverse effect on the rights or obligations of the

 

41



--------------------------------------------------------------------------------

Company. If the Management Committee by a vote of a Majority Interest finds that
the FERC Certificate for the Initial Facilities is substantially in form and
substance as requested by the Company or, if not substantially in form and
substance as requested, that such FERC Certificate does not have a material
adverse effect on the rights or obligations of the Company, then the Company
shall (1) accept the FERC Certificate for the Initial Facilities prior to the
FERC Response Date without seeking rehearing, or (2) accept such FERC
Certificate prior to the FERC Response Date and seek rehearing of any aspects of
the order issuing the FERC Certificate that are not substantially in form and
substance as requested by the Company. In such event, unless (and until) the
Cabot Precedent Agreement is terminated (in accordance with the terms thereof)
prior to commencement of construction of the mainline portion of the Initial
Facilities, each Member, without limiting such Member’s rights otherwise set
forth in this Agreement, shall be firmly committed to the construction of the
Initial Facilities and the construction of the Initial Facilities shall not be
subject to any conditions precedent, including Management Committee approval of
any financial commitment for obtaining funds to finance the Initial Facilities
or a Management Committee Approval to construct the Initial Facilities.

(i) If the Management Committee by a vote of a Majority Interest finds that the
FERC Certificate for the Initial Facilities is not substantially in form and
substance as requested by the Company and has a material adverse effect on the
rights or obligations of the Company, and all the Members nevertheless vote to
accept the order issuing the FERC Certificate with or without seeking rehearing,
then the Company shall accept the FERC Certificate prior to the FERC Response
Date and in such event, unless (and until) the Cabot Precedent Agreement is
terminated (in accordance with the terms thereof) prior to commencement of
construction of the mainline portion of the Initial Facilities, each Member,
without limiting such Member’s rights otherwise set forth in this Agreement,
shall be firmly committed to the construction of the Initial Facilities and the
construction of the Initial Facilities shall not be subject to any conditions
precedent as provided in Section 7.01(b).

(ii) If the Management Committee by a vote of a Majority Interest finds that the
FERC Certificate for the Initial Facilities is not substantially in form and
substance as requested by the Company and has a material adverse effect on the
rights or obligations of the Company and one or more of the Members vote to
reject the order issuing the FERC Certificate for the Initial Facilities, then,
unless otherwise agreed to by all of the Members, such vote shall be a
Dissolution Event and the Company shall dissolve and its affairs shall be wound
up pursuant to Article 12.

7.02 Construction Capital Opportunities. The following provisions shall
constitute the exclusive procedure by which Construction Capital Opportunities
may be approved and constructed by the Company, a Member or an Affiliate of a
Member.

(a) Proposal. Any one or more Members that become aware of a Construction
Capital Opportunity may submit it to the Company by notifying in writing the
other Members of the nature of the proposed Construction Capital Opportunity,
including such details as are then available, and providing a detailed
explanation of the reasons why such Construction Capital Opportunity is being
requested.

 

42



--------------------------------------------------------------------------------

(b) Feasibility Study. As soon as reasonably practicable and in no event later
than 60 Days after the giving of the notice described in Section 7.02(a), the
Management Committee shall vote on whether to authorize a feasibility study for
the Construction Capital Opportunity. Upon a Capital Opportunity Vote to
authorize such a study, which vote shall include approval of the Capital
Contributions necessary to fund the study, the Company shall instruct the
Operator to prepare and deliver to each Member the findings of such feasibility
study, which shall include a detailed description of the Construction Capital
Opportunity and the Estimated Cost thereof, appropriate rate information and the
proposed financing therefor.

(c) Development Vote. Within 60 Days after the study described in
Section 7.02(b) has been received by each Member, the Management Committee shall
vote on whether to proceed with the development of the proposed Construction
Capital Opportunity as set forth in such study and establish a capital budget to
fund such development. Upon an affirmative Capital Opportunity Vote
(“Affirmative Construction Vote”) to proceed with the development of the
proposed Construction Capital Opportunity and to approve a capital budget to
fund such development (“Approved Project”), the Company shall proceed with such
development, including the acquisition of Necessary Regulatory Approvals and the
Financing Commitment, if any. Further decisions regarding the development of the
Approved Project (including acceptance of the Necessary Regulatory Approvals and
any Financing Commitment therefor and construction thereof) shall be made by
approval of a Majority Interest. In the event that the proposed Construction
Capital Opportunity is not approved by the Management Committee, none of the
Members may directly or indirectly participate in such Construction Capital
Opportunity outside of the Company for its own account.

(d) Dilution. If one or more Members that voted in the negative in connection
with an Approved Project pursuant to Section 7.02(c) elect in writing within 10
Days after such vote to be diluted, then (i) any such electing Member shall not
be considered to be a Breaching Member or to be in Default and shall not be
required to make any Capital Contribution to the Company pursuant to
Section 4.01 in connection with the construction of the Approved Project in
question, and (ii) each such electing Member’s Sharing Ratio shall, upon the
contribution by the other Members of the Capital Contribution required in
connection with the construction of the Approved Project in question, be reduced
by multiplying it by a fraction, (A) the numerator of which is the aggregate
positive balances in the Members’ Capital Accounts, with such balances being
determined immediately following their adjustment pursuant to the third and
fourth sentences of Section 4.05(a), and (B) the denominator of which is the sum
of (I) such numerator and (II) the total of all Capital Contributions that the
Management Committee then estimates will be required of all Members in
connection with the Approved Project in question, based upon the Estimated Cost
of such Approved Project, and shall be subject to further adjustment based on
all other factors deemed relevant by the Management Committee, including the
timing of and proportionate increase in distributions to be made available to
the Members as a result of the Approved Project (with the Sharing Ratios of the
other Members being proportionately increased). As soon as the actual amount of
such Capital Contributions has been determined by the Management Committee, such
Member’s Sharing Ratio shall be readjusted, using the method described in
Section 7.02(d)(ii), but using such actual amount of such Capital Contributions
instead of such estimate.

 

43



--------------------------------------------------------------------------------

7.03 Acquisition Capital Opportunities. The following provisions shall
constitute the exclusive procedure by which Acquisition Capital Opportunities
may be approved and acquired by the Company, a Member or an Affiliate of a
Member.

(a) Proposal. Any one or more Members that become aware of an Acquisition
Capital Opportunity may submit it to the Company by notifying in writing the
other Members of the nature of the proposed Acquisition Capital Opportunity,
including such details as are then available, and providing a detailed
explanation of the reasons why such Acquisition Capital Opportunity is being
requested, together with the Estimated Cost of the Acquisition Capital
Opportunity.

(b) Negotiation Vote. As soon as reasonably practicable and in no event later
than 20 Days after the giving of the notice described in Section 7.03(a), the
Management Committee shall vote on whether to authorize a negotiating team
specified by the Management Committee to negotiate with the proposed seller a
form of purchase and sale agreement, based upon such instructions as the
Management Committee shall set forth.

(c) Acquisition Vote. If the negotiating team is able to negotiate a form of
purchase and sale agreement that is acceptable to the seller, the Management
Committee shall vote on whether the Company shall enter into such purchase and
sale agreement and establish a capital budget to fund such acquisition. Upon a
Capital Opportunity Vote to enter into such purchase and sale agreement and to
approve a capital budget to fund such acquisition (“Affirmative Acquisition
Vote”), such agreement shall be executed by the Company, and the terms thereof
shall govern the rights and obligations of the Company; provided, however, that
if such purchase and sale agreement is terminated without a closing occurring
thereunder, it shall be deemed for the purposes of the other provisions of this
Agreement that no Affirmative Acquisition Vote occurred. In the event that the
proposed Acquisition Capital Opportunity is not approved by the Management
Committee, none of the Members may directly or indirectly participate in such
Acquisition Capital Opportunity outside of the Company for its own account.

(d) Other Details. All details related to the Acquisition Capital Opportunity
that are not set forth in this Section 7.03 (including whether any Financing
Commitment (and the terms thereof) is to be entered into in connection
therewith) shall be determined by the Management Committee.

(e) Dilution. If (i) an Affirmative Acquisition Vote pursuant to Section 7.03(c)
is not unanimous, and (ii) one or more Members that voted in the negative in
connection with said Affirmative Acquisition Vote pursuant to Section 7.03(c),
elect in writing within 10 Days after such vote to be diluted, then (A) any such
electing Member shall not be considered to be a Breaching Member or to be in
Default and shall not be required to make any Capital Contribution to the
Company pursuant to Section 4.02 in connection with the acquisition of the
Acquisition Capital Opportunity in question, and (B) each such electing Member’s
Sharing Ratio shall, upon the contribution by the other Members of the Capital
Contribution required in connection with the acquisition of the Acquisition
Capital Opportunity in question, be reduced by multiplying it by a fraction,
(I) the numerator of which is the aggregate positive balances in the Members’
Capital Accounts, with such balances being determined immediately following
their adjustment pursuant to the third and fourth sentences of Section 4.05(a),
and (II) the denominator of which is the sum of (aa) such numerator and (bb) the
total of all Capital Contributions that the Management Committee then estimates
will be required of all Members in connection with the Acquisition Capital
Opportunity in question, based upon the Estimated Cost of such Acquisition
Capital Opportunity and all other factors deemed relevant by the Management
Committee, including the timing of and

 

44



--------------------------------------------------------------------------------

proportionate increase in distributions to be made available to the Members as a
result of such Acquisition Capital Opportunity (with the Sharing Ratios of the
other Members being proportionately increased). As soon as the actual amount of
such Capital Contributions has been determined by the Management Committee, such
Member’s Sharing Ratio shall be readjusted, using the method described in
Section 7.03(e)(B), but using such actual amount of such Capital Contributions
instead of such estimate.

7.04 General Regulatory Matters.

(a) The Members acknowledge that the Company will be a “natural gas company” as
defined in Section 2(6) of the NGA.

(b) Each Member shall (i) cooperate fully with the Company, the Management
Committee and the Operator in securing the Necessary Regulatory Approvals,
including supporting all FERC Applications, and in connection with any reports
prescribed by the FERC and any other Governmental Authority having jurisdiction
over the Company; (ii) join in any eminent domain takings by the Company, to the
extent, if any, required by Law; and (iii) devote such efforts as shall be
reasonable and necessary to develop and promote the Facilities for the benefit
of the Company, taking into account such Member’s Sharing Ratio, resources and
expertise.

ARTICLE 8

TAXES

8.01 Tax Returns. The Operator shall be instructed to prepare and timely file
(on behalf of the Company) all federal, state and local tax returns required to
be filed by the Company. Each Member shall furnish to the Operator all pertinent
information in its possession relating to the Company’s operations that is
necessary to enable the Company’s tax returns to be timely prepared and filed.
The Company shall bear the costs of the preparation and filing of its returns.

8.02 Tax Elections. The Company shall make the following elections on the
appropriate tax returns:

(a) to adopt as the Company’s fiscal year the calendar year;

(b) to adopt the accrual method of accounting;

(c) if a distribution of the Company’s property as described in Code Section 734
occurs or upon a transfer of Membership Interest as described in Code
Section 743 occurs, on request by notice from any Member, to elect, pursuant to
Code Section 754, to adjust the basis of the Company’s properties;

(d) to elect to amortize the organizational expenses of the Company ratably as
permitted by Section 709(b) of the Code; and

(e) any other election the Management Committee may deem appropriate by an
Ultramajority Interest.

 

45



--------------------------------------------------------------------------------

Neither the Company nor any Member shall make an election for the Company to be
excluded from the application of the provisions of subchapter K of chapter 1 of
subtitle A of the Code or any similar provisions of applicable state Law and no
provision of this Agreement shall be construed to sanction or approve such an
election.

8.03 Tax Matters Member. (a) Williams shall serve as the “tax matters partner”
of the Company pursuant to Section 6231(a)(7) of the Code (the “Tax Matters
Member”). The Tax Matters Member shall take such action as may be necessary to
cause to the extent possible each other Member to become a “notice partner”
within the meaning of Section 6223 of the Code. The Tax Matters Member shall
inform each other Member of all significant matters that may come to its
attention in its capacity as Tax Matters Member by giving notice thereof on or
before the fifth Business Day after becoming aware thereof and, within that
time, shall forward to each other Member copies of all significant written
communications it may receive in that capacity.

(b) The Tax Matters Member shall provide any Member, upon request, access to
accounting and tax information and schedules as shall be necessary for the
preparation by such Member of its income tax returns and such Member’s tax
information reporting requirements.

(c) The Tax Matters Member shall take no action without the authorization of an
Ultramajority Interest of the Management Committee, other than such action as
may be required by Law. Any cost or expense incurred by the Tax Matters Member
in connection with its duties, including the preparation for or pursuance of
administrative or judicial proceedings, shall be paid by the Company.

(d) The Tax Matters Member shall not enter into any extension of the period of
limitations for making assessments on behalf of the Members without first
obtaining the consent of the affected Members. The Tax Matters Member shall not
bind any Member to a settlement agreement without obtaining the consent of such
Member. Any Member that enters into a settlement agreement with respect to any
Company item (as described in Code Section 6231(a)(3)) shall notify the other
Members of such settlement agreement and its terms within 90 Days from the date
of the settlement.

(e) No Member shall file a request pursuant to Code Section 6227 for an
administrative adjustment of Company items for any taxable year without first
notifying the other Members. If the Management Committee consents to the
requested adjustment, the Tax Matters Member shall file the request for the
administrative adjustment on behalf of the Members. If such consent is not
obtained within 30 Days from such notice, or within the period required to
timely file the request for administrative adjustment, if shorter, any Member,
including the Tax Matters Member, may file a request for administrative
adjustment on its own behalf. Any Member intending to file a petition under Code
Sections 6226, 6228 or other Code Section with respect to any item involving the
Company shall notify the other Members of such intention and the nature of the
contemplated proceeding. In the case where the Tax Matters Member is the Member
intending to file such petition on behalf of the Company, such notice shall be
given within a reasonable period of time to allow the other Members to
participate in the choosing of the forum in which such petition will be filed.

 

46



--------------------------------------------------------------------------------

(f) If any Member intends to file a notice of inconsistent treatment under Code
Section 6222(b), such Member shall give reasonable notice under the
circumstances to the other Members of such intent and the manner in which the
Member’s intended treatment of an item is (or may be) inconsistent with the
treatment of that item by the other Members.

ARTICLE 9

BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS

9.01 Maintenance of Books. (a) The Company shall instruct the Operator to keep
or cause to be kept at the principal office of the Company or at such other
location approved by the Management Committee complete and accurate books and
records of the Company, including all books and records necessary to provide to
the Members any information required to be provided pursuant to Section 9.02,
supporting documentation of the transactions with respect to the conduct of the
Company’s business and minutes of the proceedings of its Members and the
Management Committee, and any other books and records that are required to be
maintained by applicable Law.

(b) The books of account of the Company shall be (i) maintained on the basis of
a fiscal year that is the calendar year, (ii) maintained on an accrual basis in
accordance with Required Accounting Practices, and (iii) unless an Ultramajority
Interest of the Management Committee decides otherwise, audited by the Certified
Public Accountants following the end of each calendar year.

9.02 Reports. (a) With respect to each calendar year, the Operator shall be
instructed to prepare and deliver to each Member:

(i) Within 90 Days after the end of such calendar year, a statement of income
and a statement of cash flows for such year, a balance sheet and a statement of
each Member’s Capital Account as of the end of such year, and an audited report
thereon of the Certified Public Accountants; provided, however, upon the written
request of one or more Members at least 60 Days prior to the applicable calendar
year end, which request shall be a standing request effective for subsequent
calendar years unless and until revoked by the requesting Member, the Operator
shall prepare and deliver to the requesting Member(s) within 45 Days after the
end of each such calendar year the foregoing information except for the audited
report, which the Operator shall prepare and deliver to the requesting Member(s)
within 50 Days after the end of each such calendar year.

(ii) Within 75 Days after the end of such calendar year, such federal, state and
local income tax returns and such other accounting and tax information and
schedules as shall be necessary for tax reporting purposes by each Member with
respect to such year; provided, however, upon the written request of one or more
Members at least 60 Days prior to the applicable calendar year end, which
request shall be a standing request effective for subsequent calendar years
unless and until revoked by the requesting Member, the Operator shall prepare
and deliver to the requesting Member(s) the foregoing returns, information and
schedules within 30 Days after the end of each such calendar year.

 

47



--------------------------------------------------------------------------------

(b) Upon the written request of one or more Members at least 60 Days prior to
the applicable calendar year end, which request shall be a standing request
effective for subsequent calendar years unless and until revoked by the
requesting Member, the Company shall instruct the Operator to prepare and
deliver to the requesting Member(s) the following information within 45 Days
after the end of such calendar year:

(i) A discussion and analysis of the results of operations including detailed
explanations of significant variances in revenues and expenses appearing in the
audited financial statements, as compared to the same periods in the prior
calendar year;

(ii) A schedule of amounts due by year for contractual obligations that will
impact Available Cash including, but not limited to, notes payable, capital
leases, operating leases, and purchase obligations; and

(iii) A three-year forward-looking forecast that includes a balance sheet,
profit and loss statement, and a statement of cash flows. Such forecast shall
include information pertaining to the underlying assumptions used in its
preparation including volumetric, revenue per-unit and capital expenditure
assumptions. Such forecast also shall be updated within 45 Days after execution
by the Company of a material Gas Transportation Service Agreement if the timing
and amount of revenues or expenses resulting from such agreement are materially
different than estimates included in the forward-looking forecast.

The reasonable cost to the Operator of preparing the above reports shall be
reimbursed to the Operator by the Member requesting such reports and, in the
case of two or more Members requesting such reports, equally by such Members.
Such cost shall be determined in accordance with the accounting procedure set
forth in the CO&M Agreement.

(c) Within 25 Days after the end of each Quarter (or as otherwise required by
the Management Committee), the Company shall cause the Operator to prepare and
deliver to each Member:

(i) A statement of income for such Quarter (including sufficient information to
permit the Members to calculate their tax accruals) and for the portion of the
calendar year then ended as compared with the same periods for the prior
calendar year and with the budgeted results for the current periods; and

(ii) A balance sheet and a statement of each Member’s Capital Account as of the
end of such Quarter and the portion of the calendar year then ended.

In addition, as soon as reasonably practicable following the end of each
calendar month, the Company shall cause the Operator to prepare and deliver to
each Member an email notification of the Company’s income before income taxes
for such month and year-to-date.

(d) Upon the written request of one or more Members at least 60 Days prior to
the applicable calendar quarter end, which request shall be a standing request
effective for subsequent calendar quarters unless and until revoked by the
requesting Member, within 45 Days after the end of each of the first three
calendar quarters of each year, the Company shall cause the Operator to prepare
and deliver to each Member (i) a statement of income for such quarter and
year-to-date, a

 

48



--------------------------------------------------------------------------------

statement of cash flows and a statement of each Member’s Capital Account for the
year-to-date period, and a balance sheet as of the end of such quarter, and
(ii) a discussion and analysis of the results of operations including detailed
explanations of significant variances in revenues and expenses appearing in the
financial statements, as compared to the same periods in the prior calendar
year.

(e) In addition to its obligations under subsections (a), (b), (c) and (d) of
this Section 9.02, the Company shall cause the Operator to prepare and deliver
timely to any Member, upon request, all of such additional financial statements,
notes thereto and additional financial information as may be required in order
for each Member or an Affiliate of such Member to comply with any reporting
requirements under (i) the Securities Act and the rules and regulations
promulgated thereunder, (ii) the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder, and (iii) any national
securities exchange or automated quotation system. The reasonable incremental
cost to the Operator of preparing and delivering such additional financial
statements, notes thereto and additional financial information, including any
required incremental audit fees and expenses, shall be reimbursed to the
Operator by the Member requesting such reports and, in the case of two or more
Members requesting such additional information, equally by such Members. Such
cost shall be determined in accordance with the accounting procedure set forth
in the CO&M Agreement.

(f) The Company shall also cause the Operator to prepare and deliver to each
Member such other reports, forecasts, studies, budgets and other information as
the Management Committee may request from time to time. The Operator shall
deliver to each Member a copy of the annual budget for a calendar year no later
than 30 days after the beginning of such calendar year.

(g) For purposes of clarification and not limitation, any audit or examination
by a Member pursuant to the CO&M Agreement may, at the option of such Member,
include audit or examination of the books, records and other support for the
costs incurred pursuant to subsections (b) and (e) of this Section 9.02.

9.03 Bank Accounts. Funds of the Company shall be deposited in such banks or
other depositories as shall be designated from time to time by the Management
Committee or by the Operator. The Chairman, Treasurer and any Assistant
Treasurer of the Company and the duly authorized officers of the Operator shall
have the authority by a letter signed by any of them to open bank accounts on
behalf of the Company with any banks and to name the person or persons, or
combination of persons, authorized to sign checks and withdrawal documents drawn
against such accounts, and to sign agreements and other documents providing for
the transfer of funds by computers or similar electronic means or otherwise, the
same as though the contents of such letter were incorporated in a formal
resolution duly passed at a duly conducted meeting of the Management Committee.
The Secretary or any Assistant Secretary of the Company, and the secretary and
any assistant secretary of the Operator are hereby authorized to certify any
such letter as may be required by any such bank at any time to evidence
authority for the deposit and withdrawal of funds and the borrowing of money or
otherwise.

 

49



--------------------------------------------------------------------------------

ARTICLE 10

WITHDRAWAL

10.01 No Right of Withdrawal. A Member has no power or right to voluntarily
Withdraw from the Company.

10.02 Deemed Withdrawal. A Member is deemed to have Withdrawn from the Company
upon the occurrence of any of the following events:

(a) there occurs an event that makes it unlawful for the Member to continue to
be a Member;

(b) the Member becomes Bankrupt;

(c) the Member dissolves and commences liquidation or winding-up; or

(d) the Member commits a Default.

10.03 Effect of Withdrawal. A Member that is deemed to have Withdrawn pursuant
to Section 10.02 (a “Withdrawn Member”), must comply with the following
requirements in connection with its Withdrawal:

(a) The Withdrawn Member ceases to be a Member immediately upon the occurrence
of the applicable Withdrawal event.

(b) The Withdrawn Member shall not be entitled to receive any distributions from
the Company except as set forth in Section 10.03(e), and neither such Withdrawn
Member nor its Representative shall be entitled to exercise any voting or
consent rights, or to appoint any Representative or Alternative Representative
to the Management Committee (and the Representative (and the Alternative
Representative) appointed by such Member shall be deemed to have resigned) or to
receive any further information (or access to information) from the Company. The
Sharing Ratio of such Member shall not be taken into account in calculating the
Sharing Ratios of the Members for any purposes. This Section 10.03(b) shall also
apply to a Breaching Member; but if a Breaching Member cures its breach during
the applicable cure period, then any distributions that were withheld from such
Member shall be paid to it, without interest.

(c) The Withdrawn Member must pay to the Company all amounts owed to it by such
Withdrawn Member.

(d) The Withdrawn Member shall remain obligated for all liabilities it may have
under this Agreement or otherwise with respect to the Company or other Members
that accrue prior to the Withdrawal.

(e) In the event of a deemed Withdrawal under Section 10.02(a), the Withdrawn
Member shall be entitled to receive a portion of each distribution that is made
by the Company from and after the In-Service Date, equal to the product of the
Withdrawn Member’s Sharing Ratio as of the date of its Withdrawal times the
aggregate amount of such distribution; provided, however, that the

 

50



--------------------------------------------------------------------------------

Withdrawn Member’s rights under this Section 10.03(e) shall automatically
terminate at such time as the Withdrawn Member has received an aggregate amount
under this Section 10.03(e) equal to the sum of (i) the positive balance in the
Withdrawn Member’s Capital Account, determined as of the date of the Withdrawal
after adjustment pursuant to the third and fourth sentences of Section 4.05(a),
plus (ii) any Indebtedness of the Company owed to such Member at the time of the
Withdrawal. From the date of the Withdrawal to the date of such payment, the
former Capital Account balance of the Withdrawn Member shall be recorded as a
contingent obligation of the Company, and not as a Capital Account, until such
payment is made. The rights of a Withdrawn Member under this Section 10.03(e)
shall: (A) be subordinate to the rights of any other creditor of the Company;
(B) not include any right on the part of the Withdrawn Member to receive any
interest (except as may otherwise be provided in the evidence of any
Indebtedness of the Company owed to such Withdrawn Member) or other amounts with
respect thereto; (C) not require the Company to make any distribution (the
Withdrawing Member’s rights under this Section 10.03(e) being limiting to
receiving a portion of such distributions as an Ultramajority Interest of the
Management Committee may, in its Sole Discretion, decide to cause the Company to
make); (D) not require any Member to make a Capital Contribution or a loan to
permit the Company to make a distribution or otherwise to pay the Withdrawing
Member; and (E) be treated as a liability of the Company for purposes of
Section 12.02. Except as set forth in this Section 10.03(e), a Withdrawn Member
shall not be entitled to receive any return of its Capital Contributions or
other payment from the Company in respect of its Membership Interest.

(f) The Sharing Ratio of the Withdrawn Member shall be allocated among the
remaining Members in the proportion that each Member’s Sharing Ratio bears to
the total Sharing Ratio of all remaining Members, or in such other proportion as
the Members may unanimously agree.

ARTICLE 11

DISPUTE RESOLUTION

11.01 Disputes. This Article 11 shall apply to any dispute arising under or
related to this Agreement (including whether arising in contract, tort or
otherwise, and whether arising at law or in equity), including (a) any dispute
regarding the construction, interpretation, performance, validity or
enforceability of any provision of this Agreement or whether any Person is in
compliance with, or breach of, any provisions of this Agreement, and (b) the
applicability of this Article 11 to a particular dispute. Notwithstanding the
foregoing, this Article 11 shall not apply to any matters that, pursuant to the
provisions of this Agreement, are to be resolved by a vote of the Members
(including through the Management Committee); provided, however, that (i) any
matter that is expressly stated herein to be determinable by arbitration may be
so determined pursuant to this Article 11, and (ii) if a vote, approval,
consent, determination or other decision must, under the terms of this
Agreement, be made (or withheld) in accordance with a standard other than Sole
Discretion (such as a reasonableness standard), then the issue of whether such
standard has been satisfied may be a dispute to which this Article 11 applies.
Any dispute to which this Article 11 applies is referred to herein as a
“Dispute.” With respect to a particular Dispute, each Member that is a party to
such Dispute is referred to herein as a “Disputing Member.” The provisions of
this Article 11 shall be the exclusive method of resolving Disputes.

 

51



--------------------------------------------------------------------------------

11.02 Negotiation to Resolve Disputes. If a Dispute arises, the Disputing
Members shall attempt to resolve such Dispute through the following procedure:

(a) first, the Representative of each of the Disputing Members shall promptly
meet (whether by phone or in person) in a good faith attempt to resolve the
Dispute;

(b) second, if the Dispute is still unresolved after 20 Days following the
commencement of the negotiations described in Section 11.02(a), then the chief
executive officer (or his designee) of the Parent of each Disputing Member shall
meet (whether by phone or in person) in a good faith attempt to resolve the
Dispute; and

(c) third, if the Dispute is still unresolved after 10 Days following the
commencement of the negotiations described in Section 11.02(b), then any
Disputing Member may submit such Dispute to binding arbitration under this
Article 11 by notifying the other Disputing Members (an “Arbitration Notice”).

11.03 Selection of Arbitrator. (a) Any arbitration conducted under this Article
11 shall be heard by a sole arbitrator (the “Arbitrator”) selected in accordance
with this Section 11.03. Each Disputing Member and each proposed Arbitrator
shall disclose to the other Disputing Members any business, personal or other
relationship or Affiliation that may exist between such Disputing Member and
such proposed Arbitrator, and any Disputing Member may disapprove of such
proposed Arbitrator on the basis of such relationship or Affiliation.

(b) The Disputing Member that submits a Dispute to arbitration shall designate a
proposed Arbitrator in its Arbitration Notice. If any other Disputing Member
objects to such proposed Arbitrator, it may, on or before the tenth Day
following delivery of the Arbitration Notice, notify all of the other Disputing
Members of such objection. All of the Disputing Members shall attempt to agree
upon a mutually-acceptable Arbitrator. If they are unable to do so within 20
Days following delivery of the notice described in the immediately-preceding
sentence, any Disputing Member may request the American Arbitration Association
(or, if such Association has ceased to exist, the principal successor thereto)
(the “AAA”) to designate the Arbitrator. If the Arbitrator so chosen shall die,
resign or otherwise fail or becomes unable to serve as Arbitrator, a replacement
Arbitrator shall be chosen in accordance with this Section 11.03.

11.04 Conduct of Arbitration. The Arbitrator shall expeditiously (and, if
possible, within 90 Days after the Arbitrator’s selection) hear and decide all
matters concerning the Dispute. Any arbitration hearing shall be held in the
City of Houston, Texas. The arbitration shall be conducted in accordance with
the then-current Commercial Arbitration Rules of the AAA (excluding rules
governing the payment of arbitration, administrative or other fees or expenses
to the Arbitrator or the AAA), to the extent that such Rules do not conflict
with the terms of this Agreement. Except as expressly provided to the contrary
in this Agreement, the Arbitrator shall have the power (a) to gather such
materials, information, testimony and evidence as it deems relevant to the
dispute before it (and each Member will provide such materials, information,
testimony and evidence requested by the Arbitrator, except to the extent any
information so requested is proprietary, subject to a third-party
confidentiality restriction or to an attorney-client or other privilege) and
(b) to grant injunctive relief and enforce specific performance.

 

52



--------------------------------------------------------------------------------

If it deems necessary, the Arbitrator may propose to the Disputing Members that
one or more other experts be retained to assist it in resolving the Dispute. The
retention of such other experts shall require the unanimous consent of the
Disputing Members, which shall not be unreasonably withheld. Each Disputing
Member, the Arbitrator and any proposed expert shall disclose to the other
Disputing Members any business, personal or other relationship or Affiliation
that may exist between such Disputing Member (or the Arbitrator) and such
proposed expert; and any Disputing Member may disapprove of such proposed expert
on the basis of such relationship or Affiliation. The decision of the Arbitrator
(which shall be rendered in writing) shall be final, non-appealable and binding
upon the Disputing Members and may be enforced in any court of competent
jurisdiction; provided that the Members agree that the Arbitrator and any court
enforcing the award of the Arbitrator shall not have the right or authority to
award incidental, indirect, punitive, special, consequential or exemplary
damages to any Disputing Member. The responsibility for paying the costs and
expenses of the arbitration, including compensation to the Arbitrator and any
experts retained by the Arbitrator, shall be allocated on an equal basis among
the Disputing Members. Each Disputing Member shall be responsible for the fees
and expenses of its respective counsel, consultants and witnesses.

ARTICLE 12

DISSOLUTION, WINDING-UP AND TERMINATION

12.01 Dissolution. The Company shall dissolve and its affairs shall be wound up
on the first to occur of the following events (each a “Dissolution Event”):

(a) the unanimous written consent of the Management Committee to dissolve the
Company;

(b) entry of a decree of judicial dissolution of the Company under
Section 18-802 of the Act;

(c) the Disposition or abandonment of all or substantially all of the Company’s
business and assets;

(d) a Dissolution Event described in Section 7.01(b)(ii); or

(e) an event that makes it unlawful for the business of the Company to be
carried on.

12.02 Winding-Up and Termination. (a) On the occurrence of a Dissolution Event,
the Management Committee shall designate a Member or other Person to serve as
liquidator. The liquidator shall proceed diligently to wind up the affairs of
the Company and make final distributions as provided herein and in the Act. The
costs of winding-up shall be borne as a Company expense. Until final
distribution, the liquidator shall continue to operate the Company properties
with all of the power and authority of the Members. The steps to be accomplished
by the liquidator are as follows:

(i) as promptly as possible after dissolution and again after final winding-up,
the liquidator shall cause a proper accounting to be made by a recognized firm
of certified public accountants of the Company’s assets, liabilities, and
operations through the last calendar day of the month in which the dissolution
occurs or the final winding-up is completed, as applicable;

 

53



--------------------------------------------------------------------------------

(ii) the liquidator shall discharge from Company funds all of the Indebtedness
of the Company and other debts, liabilities and obligations of the Company
(including all expenses incurred in winding-up and any loans described in
Section 4.02) or otherwise make adequate provision for payment and discharge
thereof (including the establishment of a cash escrow fund or reserve for
contingent liabilities in such amount and for such term as the liquidator may
reasonably determine); and

(iii) all remaining assets of the Company shall be distributed to the Members as
follows:

(A) the liquidator may sell any or all Company property, including to Members,
and any resulting gain or loss from each sale shall be computed and allocated to
the Capital Accounts of the Members in accordance with the provisions of Article
5;

(B) with respect to all Company property that has not been sold, the fair market
value of that property shall be determined and the Capital Accounts of the
Members shall be adjusted to reflect the manner in which the unrealized income,
gain, loss, and deduction inherent in property that has not been reflected in
the Capital Accounts previously would be allocated among the Members if there
were a taxable disposition of that property for the fair market value of that
property on the date of distribution; and

(C) Company property (including cash) shall be distributed among the Members in
accordance with Section 5.02; and those distributions shall be made by the end
of the taxable year of the Company during which the liquidation of the Company
occurs (or, if later, 90 Days after the date of the liquidation).

(b) The distribution of cash or property to a Member in accordance with the
provisions of this Section 12.02 constitutes a complete return to the Member of
its Capital Contributions and a complete distribution to the Member of its
Membership Interest and all the Company’s property and constitutes a compromise
to which all Members have consented pursuant to Section 18-502(b) of the Act. To
the extent that a Member returns funds to the Company, it has no claim against
any other Member for those funds.

(c) No dissolution or termination of the Company shall relieve a Member from any
obligation to the extent such obligation has accrued as of the date of such
dissolution or termination. Upon such termination, any books and records of the
Company that there is a reasonable basis for believing will ever be needed again
shall be furnished to the Operator, who shall keep such books and records
(subject to review by any Person that was a Member at the time of dissolution)
for a period of at least three years. At such time as the Operator no longer
agrees to keep such books and records, it shall offer the Persons who were
Members at the time of dissolution the opportunity to take over such custody,
shall deliver such books and records to such Persons if they elect to take over
such custody and may destroy such books and records if they do not so elect. Any
such custody by such Persons shall be on such terms as they may agree upon among
themselves.

 

54



--------------------------------------------------------------------------------

12.03 Deficit Capital Accounts. No Member will be required to pay to the
Company, to any other Member or to any third party any deficit balance that may
exist from time to time in such Member’s Capital Account or in any other
Member’s Capital Account.

12.04 Certificate of Cancellation. On completion of the distribution of Company
assets as provided herein, the Members (or such other Person or Persons as the
Act may require or permit) shall file a certificate of cancellation with the
Secretary of State of Delaware, cancel any other filings made pursuant to
Section 2.05, and take such other actions as may be necessary to terminate the
existence of the Company. Upon the filing of such certificate of cancellation,
the existence of the Company shall terminate (and the Term shall end), except as
may be otherwise provided by the Act or other applicable Law.

ARTICLE 13

GENERAL PROVISIONS

13.01 Offset. Whenever the Company is to pay any sum to any Member, any amounts
owed to the Company by such Member or its Affiliate that are not being disputed
in good faith by such Member or its Affiliate may be deducted from that sum
before payment.

13.02 Notices. Except as expressly set forth to the contrary in this Agreement,
all notices, requests or consents provided for or permitted to be given under
this Agreement must be in writing and must be delivered to the recipient in
person, by courier or mail or by facsimile or other electronic transmission. A
notice, request or consent given under this Agreement is effective on receipt by
the Member to receive it; provided, however, that a facsimile or other
electronic transmission that is transmitted after the normal business hours of
the recipient shall be deemed effective on the next Business Day. All notices,
requests and consents to be sent to a Member must be sent to or made at the
addresses given for that Member in Exhibit A or in the instrument described in
Section 3.03(b)(iv)(A)(II) or 3.04, or such other address as that Member may
specify by written notice to the other Members. Any notice, request or consent
to the Company must be given to all of the Members. Whenever any notice is
required to be given by Law, the Delaware Certificate or this Agreement, a
written waiver thereof, signed by the Person entitled to notice, whether before
or after the time stated therein, shall be deemed equivalent to the giving of
such notice.

13.03 Entire Agreement; Superseding Effect. With the exception of the Cabot
Precedent Agreement and the CO&M Agreement, this Agreement constitutes the
entire agreement of the Members and their Affiliates relating to the Company and
the transactions contemplated hereby and supersedes all provisions and concepts
contained in the LLC Agreement and all other prior agreements.

13.04 Effect of Waiver or Consent. Except as otherwise provided in this
Agreement, a waiver or consent, express or implied, to or of any breach or
default by any Member in the performance by that Member of its obligations with
respect to the Company is not a consent or waiver to or of any other breach or
default in the

 

55



--------------------------------------------------------------------------------

performance by that Member of the same or any other obligations of that Member
with respect to the Company. Except as otherwise expressly provided in this
Agreement, failure on the part of a Member to complain of any act of any Member
or to declare any Member in default with respect to the Company, irrespective of
how long that failure continues, does not constitute a waiver by that Member of
its rights with respect to that default until the applicable
statute-of-limitations period has run.

13.05 Amendment or Restatement. This Agreement or the Delaware Certificate may
be amended or restated only by a written instrument executed (or, in the case of
the Delaware Certificate, approved) by a Unanimous Interest.

13.06 Binding Effect. Subject to the restrictions on Dispositions set forth in
this Agreement, this Agreement is binding on and shall inure to the benefit of
the Members and their respective successors and permitted assigns.

13.07 Governing Law; Severability. THIS AGREEMENT IS GOVERNED BY AND SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE, EXCLUDING ANY
CONFLICT-OF-LAWS RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR THE
CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF ANOTHER JURISDICTION. In the event
of a direct conflict between the provisions of this Agreement and any mandatory,
non-waivable provision of the Act, such provision of the Act shall control. If
any provision of the Act provides that it may be varied or superseded in a
limited liability company agreement (or otherwise by agreement of the members or
managers of a limited liability company), such provision shall be deemed
superseded and waived in its entirety if this Agreement contains a provision
addressing the same issue or subject matter. If any provision of this Agreement
or the application thereof to any Member or circumstance is held invalid or
unenforceable to any extent, (a) the remainder of this Agreement and the
application of that provision to other Members or circumstances is not affected
thereby, and (b) the Members shall negotiate in good faith to replace that
provision with a new provision that is valid and enforceable and that puts the
Members in substantially the same economic, business and legal position as they
would have been in if the original provision had been valid and enforceable.

13.08 Further Assurances. In connection with this Agreement and the transactions
contemplated hereby, each Member shall execute and deliver any additional
documents and instruments and perform any additional acts that may be necessary
or appropriate to effectuate and perform the provisions of this Agreement and
those transactions; provided, however, that this Section 13.08 shall not
obligate a Member to furnish guarantees or other credit support by such Member’s
Parent or other Affiliates.

13.09 Waiver of Certain Rights. Each Member irrevocably waives any right it may
have to maintain any action for partition of the property of the Company.

13.10 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signing parties had signed the same document. All
counterparts shall be construed together and constitute the same instrument.

 

56



--------------------------------------------------------------------------------

13.11 Fair Market Value Determination.

(a) Change of Member Control. If the Fair Market Value of a Membership Interest
is to be determined for purposes of Section 3.03(b)(vi), the Changing Member, on
the one side, and all other Members who in good faith have an interest in
possibly exercising the applicable Buy-out Right, on the other side, shall seek
to determine such Fair Market Value by mutual written agreement. As soon as
either side decides that mutual agreement will not be reached, it may give
notice to the other side that it elects to initiate the process set forth in
Section 13.11(c) to determine such Fair Market Value.

(b) Appraisal. The side (the “First Side”) that gives the notice (the “FMV
Notice”) to the other side (the “Second Side”) pursuant to Section 13.11(a)
shall include in the FMV Notice the name of the appraisal firm selected by the
First Side. Within 30 Days after the giving of the FMV Notice, the Second Side
shall notify (the “Second Notice”) the First Side of the appraisal firm selected
by the Second Side, provided that, if the Second Side fails to so select its
appraisal firm within such 30 Day period, the Appraisal Committee shall consist
solely of the appraisal firm selected by the First Side. The two appraisal firms
so selected (if applicable) shall select a third appraisal firm within 15 Days
after the giving of the Second Notice, and if they fail to do so within such
period, such third firm will be selected by the American Arbitration Association
at the request of either side within 10 Days after such request (such third
firm, together with the appraisal firms selected by the First Side and the
Second Side, being herein called the “Appraisal Committee”). Within 30 Days
after the last member of the Appraisal Committee is selected, each of the First
Side and Second Side shall submit a proposed Fair Market Value to the Appraisal
Committee, together with any supporting documentation such side deems
appropriate. If either side fails to submit its proposed Fair Market Value
within the required time period, the Fair Market Value proposed by the other
side (assuming such other side has submitted its proposed Fair Market Value
within the required time period) shall be deemed to be the Fair Market Value,
and same shall be deemed to be determined as of the last day of such time
period. If both sides submit their respective proposed Fair Market Value on a
timely basis, the Appraisal Committee shall be instructed to determine, by
majority vote, the Fair Market Value (which must be one of the two proposals) as
promptly as possible (and in any event on or before the 30th Day after submittal
of the latter of the two competing proposals), which determination shall be
final and binding on both sides. The cost of such appraisal shall be paid in
equal portions by both sides, except that each side shall bear the fees and
expenses of the appraisal firm selected by it. Each appraisal firm selected
pursuant to this Section 13.11(b) shall be a firm having recognized expertise in
the valuation of natural gas transmission pipelines. Each side shall provide to
the other and, if applicable, the Appraisal Committee, all information
reasonably requested by them.

13.12 Press Releases.

The Company and the Members shall cooperate in making any public announcement
regarding this Agreement; provided, however, that nothing herein shall prevent
any Member from reporting or making any statement that in that Member’s
reasonable judgment is required by law prior to or separate from such joint
press release.

Remainder of page intentionally left blank. Signature page follows.

 

57



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Members have executed this Agreement as of the date
first set forth above.

 

MEMBERS: WILLIAMS PARTNERS OPERATING LLC By: Williams Partners L.P., its sole
member By: Williams Partners GP LLC, its general partner By:   /s/ Randall L.
Barnard  

Randall L. Barnard

Senior Vice President – Gas Pipeline

CABOT PIPELINE HOLDINGS LLC By:   /s/ Scott C. Schroeder   Scott C. Schroeder  
Vice President, Chief Financial Officer, and Treasurer

 

Signature page to Amended and Restated LLC Agreement of Constitution Pipeline
Company, LLC.



--------------------------------------------------------------------------------

EXHIBIT A

MEMBERS

 

Name and Address

   Sharing
Ratio     

Parent

  

Representative and Alternate

Representatives

Williams Partners Operating LLC

2800 Post Oak Blvd.

Houston, Texas 77056

Attn: Senior Vice President

Fax:

     75%       Williams Partners L.P.   

Frank J. Ferazzi – Representative

 

James C. Moore – Alternate Representative

 

Richard D. Rodekohr – Alternate Representative

Cabot Pipeline Holdings LLC

Three Memorial Plaza

840 Gessner, Suite 1400

Houston, Texas 77024

Attn: Marketing Administration

Fax:

     25%       Cabot Oil & Gas Corporation   

Scott C. Schroeder – Representative

 

Jeffrey W. Hutton – Alternate Representative

 

Steven W. Lindeman – Alternate Representative